


CREDIT AGREEMENT




(Term Loan)




By and Between




HII TECHNOLOGIES, INC.,

a Delaware corporation




and




HEARTLAND BANK,

as Administrative Agent







Dated as of August 12, 2014





--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page







ARTICLE I  DEFINITIONS

1

ARTICLE II  THE CREDIT facility

12

Section 2.1.  Term Loan Commitment

12

Section 2.2.  Term Loan Increase

13

ARTICLE III  INTEREST RATE PROVISIONS

13

Section 3.1.  Interest Rate

13

ARTICLE IV  PREPAYMENTS AND OTHER PAYMENTS

14

Section 4.1.  Required Payments

14

Section 4.2.  Prepayments

14

Section 4.3.  Notice of Payments

15

Section 4.4.  Place of Payment or Prepayment

15

Section 4.5.  Prepayment Premium or Penalty

15

Section 4.6.  Increased Costs

15

Section 4.7.  Taxes

16

Section 4.8.  Payments on Business Day

18

ARTICLE V  COMMITMENT FEE AND OTHER FEES AND EXPENSES

18

Section 5.1.  Commitment Fee

18

Section 5.2.  Expenses

18

Section 5.3.  Fees Fully Earned

18

Section 5.4.  Fees Not Interest; Nonpayment

18

ARTICLE VI  REPRESENTATIONS AND WARRANTIES

19

Section 6.1.  Organization and Qualification; Subsidiaries

19

Section 6.2.  Accuracy of Information

19

Section 6.3.  Authorization

19

Section 6.4.  No Conflicts

19

Section 6.5.  Enforceability

20

Section 6.6.  Accuracy of Information; No Material Adverse Change

20

Section 6.7.  Taxes

20

Section 6.8.  Litigation and Other Proceedings

20

Section 6.9.  No Defaults

20

Section 6.10.  Solvency

21

Section 6.11.  Representations and Warranties

21

Section 6.12.  Margin Regulations

21

Section 6.13.  Licenses, Permits, Trademarks, etc

21

Section 6.14.  Compliance with Governmental Requirements

21

Section 6.15.  ERISA

21

Section 6.16.  Title to Properties

22

Section 6.17.  Burdensome Contracts

22

Section 6.18.  Authorization to File

22

Section 6.19.  Environmental and Safety Matters

22

Section 6.20.  Material Contracts

22

Section 6.21.  Small Business Concern

22

Section 6.22.  Purchase Agreement

23





i




--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page




Section 6.23.  Real Property

23

ARTICLE VII  CONDITIONS

23

Section 7.1.  Conditions to Closing

23

ARTICLE VIII  AFFIRMATIVE COVENANTS

26

Section 8.1.  Financial Statements and Information

26

Section 8.2.  Maintenance of Existence/Good Standing and Permits

28

Section 8.3.  Compliance With Governmental Requirements

28

Section 8.4.  Payment of Obligations

29

Section 8.5.  Notification of Material Adverse Change

29

Section 8.6.  Notification of Defaults

29

Section 8.7.  Notification of Ownership Changes

29

Section 8.8.  Notification of Lawsuits

29

Section 8.9.  Additional Information

30

Section 8.10.  Books and Records

30

Section 8.11.  Insurance

30

Section 8.12.  Deposit Relationship

30

Section 8.13.  Assignment of Contracts

31

Section 8.14.  Inspection

31

Section 8.15.  Notice to Agent

31

Section 8.16.  Other Information

32

Section 8.17.  Reports and Testing

32

Section 8.18.  Appraisal

32

Section 8.19.  Financial Covenants

32

Section 8.20.  Operations Meeting

33

Section 8.21.  Cash Collateral Account; Collections Account

34

Section 8.22.  Non-Voting Representative

34

Section 8.23.  Hazardous Material Laws

34

ARTICLE IX  NEGATIVE COVENANTS

35

Section 9.1.  Debt

35

Section 9.2.  Liens

35

Section 9.3.  Organizational Documents

35

Section 9.4.  No Subsidiaries

36

Section 9.5.  Dividends

36

Section 9.6.  Acquisitions

36

Section 9.7.  Mergers, Conveyances, Consolidations, etc

36

Section 9.8.  Change of Name or Location

36

Section 9.9.  Investments

36

Section 9.10.  Subordinated Debt

36

Section 9.11.  Character of Business

37

Section 9.12.  Management Change

37

Section 9.13.  Location of Collateral

37

Section 9.14.  Transactions with Affiliates

37

ARTICLE X  EVENTS OF DEFAULT; REMEDIES

37

Section 10.1.  Events of Default

37





ii




--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page




Section 10.2.  Remedies

39

Section 10.3.  Certain Other Remedial Matters

40

Section 10.4.  Disposition of Collateral

40

ARTICLE XI  MISCELLANEOUS

40

Section 11.1.  Waivers, Etc

40

Section 11.2.  Reimbursement of Expenses

41

Section 11.3.  Venue

41

Section 11.4.  Notices

41

Section 11.5.  GOVERNING LAW

42

Section 11.6.  Survival of Representations, Warranties and Covenants

42

Section 11.7.  Counterparts; Execution by Facsimile Transmission

43

Section 11.8.  Separability

43

Section 11.9.  Descriptive Headings

43

Section 11.10.  Setoff

43

Section 11.11.  Successors and Assigns; Participations

44

Section 11.12.  Interest

44

Section 11.13.  Indemnification

46

Section 11.14.  Payments Set Aside

47

Section 11.15.  Amendments, Etc

47

Section 11.16.  Relationship of the Parties

47

Section 11.17.  Certain Matters of Construction

48

Section 11.18.  JURY TRIAL WAIVER

48

Section 11.19.  FINAL AGREEMENT

48

ARTICLE XII

48

AGENT

48

Section 12.1.  Appointment of the Agent

48

Section 12.2.  Deposit Account with the Agent or any Lender

49

Section 12.3.  Scope of the Agent’s Duties

49

Section 12.4.  Successor Agent

49

Section 12.5.  Credit Decisions

50

Section 12.6.  Authority of the Agent to Enforce This Agreement

50

Section 12.7.  Indemnification of the Agent

50

Section 12.8.  Knowledge of Default

51

Section 12.9.  The Agent’s Authorization; Action by Lenders

51

Section 12.10.  Enforcement Actions by the Agent

51

Section 12.11.  Collateral Matters

52

Section 12.12.  The Agents in their Individual Capacities

52

Section 12.13.  The Agent’s Fees

53

Section 12.14.  Subordination Agreements

53

Section 12.15.  No Reliance on the Agent’s Customer Identification Program

53

ARTICLE XIII  BORROWER AGENT

54

Section 13.1.  Designation of Agent

54

Section 13.2.  Operation of Borrowers

54

Section 13.3.  Continuation of Authority of Agent

54





iii




--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page




Section 13.4.  Subrogation and Similar Rights

54

Section 13.5.  Waivers of Notice

54

Section 13.6.  Subrogation Defenses

55

Section 13.7.  Right to Settle, Release

55

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK –

55

SIGNATURES ON FOLLOWING PAGE]

55





iv




--------------------------------------------------------------------------------







CREDIT AGREEMENT




This CREDIT AGREEMENT is entered into as of August 12, 2014, by and among HII
TECHNOLOGIES, INC., a Delaware corporation (“HII”), APACHE ENERGY SERVICES, LLC,
a Nevada limited liability company (“Apache Energy Services”), AQUA HANDLING OF
TEXAS, LLC, a Texas limited liability company (“Aqua Handling”), HAMILTON
INVESTMENT GROUP, an Oklahoma corporation (“HIG”), KMHVC, INC., a Texas
corporation (“KMHVC”; and with HII, Apache Energy Services, Aqua Handling and
HIG, the “Borrower”) and HEARTLAND BANK, an Arkansas state bank, as
administrative agent (in such capacity, “Agent”), and the financial institutions
from time to time signatory hereto (individually a “Lender,” and any and all
such financial institutions collectively the “Lenders”).

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereby covenant and agree as follows:







DEFINITIONS




As used herein, the following words and terms shall have the respective meanings
indicated opposite each of them:




“Accordion Advance” is defined in Section 2.2 of this Agreement.




“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.




“Account Purchase Credit Agreement” means that certain Credit Agreement dated of
even date herewith by and between Borrower and Agent, whereby the lender parties
thereto have agreed to make available to Borrower certain financial
accommodations in the maximum principal amount of $6,000,000.




“Accounts Receivable” shall mean all of Borrower’s accounts, instruments,
contract rights, chattel paper, documents, and general intangibles arising from
the sale of goods and/or the rendition of services by Borrower in the ordinary
course of business, and the proceeds thereof and all security and guaranties
therefor, whether now existing or hereafter created, and all returned, reclaimed
or repossessed goods, and all books and records pertaining to the foregoing.




“Acquisition” shall mean any transaction or series of related transactions in
which Borrower acquires stock or other equity interests in, or all or
substantially all of the assets of, any Person or, in the case of a Person that
is a corporation or other business entity, any division thereof.




“Affiliate” shall mean any Person controlled by, controlling or under common
control with Borrower.




“Agent” shall have the meaning set forth in the first paragraph of this
Agreement.








CREDIT AGREEMENT - TERM LOAN (HII Technologies)

Page 1




--------------------------------------------------------------------------------







“Agreement” shall mean this Credit Agreement, as the same may be amended,
modified or supplemented from time to time.




“Apache Energy Services” shall have the meaning set forth in the first paragraph
of this Agreement.




“Applicable Margin” shall mean (a) at all times the First Lien Leverage Ratio,
as determined for the most recently ended twelve (12) month period, is less than
or equal to 2.0 to 1.0, five and one half percent (5.50%), or (b) at all times
the First Lien Leverage Ratio, as determined for the most recently ended twelve
(12) month period, is greater than 2.0 to 1.0, eight and one quarter percent
(8.25%).




“Applicable Rate” shall mean the sum of (a) the Applicable Margin, plus (b) the
greater of (i) the Prime Rate, or (ii) four percent (4.0%).




“Approved Uses” shall mean use of the Loan for (a) the payment of a portion of
the acquisition price under the Purchase Agreement, (b) the refinance of certain
Debt with Rosenthal & Rosenthal, Inc., (c) working capital needs of Borrower and
its Subsidiaries, (d) the funding of the Debt Service Reserve Account, and (e)
the payment of the all costs and expenses arising in connection with the
negotiation and execution of this Agreement and the other Loan Documents.




“Aqua Handling” shall have the meaning set forth in the first paragraph of this
Agreement.




“Authorized Officer” shall mean, as to any Person, the Chairman, the President,
Chief Executive Officer, Chief Financial Officer, Vice President or other
officer duly authorized by the board of directors of such Person.




“Bankruptcy Code” shall mean the United States Bankruptcy Code of 1978, as
amended, and any successor statute.




“Borrower”  shall have the meaning set forth in the first paragraph of this
Agreement.




“Borrower Agent” shall mean HII.




“Business Day” shall mean any day other than Saturday, Sunday or any day on
which commercial banks in Little Rock, Arkansas, are permitted or required to
close.




“Capital Expenditures” means the expenditures of any Person which are
capitalized on the balance sheet of such Person in accordance with GAAP
(including that portion of Capitalized Lease Obligations which should be
capitalized on a balance sheet of such Person in accordance with GAAP) and which
are made in connection with the purchase, construction or improvement of items
properly classified on such balance sheet as property, plant, equipment or other
fixed assets or intangibles.








CREDIT AGREEMENT - TERM LOAN (HII Technologies)

Page 2




--------------------------------------------------------------------------------







“Capitalized Lease” means, as to any Person, a lease of (or other agreement
conveying the right to use) real and/or personal property to such Person as
lessee, with respect to which the obligations of such Person to pay rent or
other amounts are required to be classified and accounted for as a capital lease
on a balance sheet of such Person in accordance with GAAP (including Statement
of Financial Accounting Standards No. 13 of the Financial Accounting Standards
Board), or with respect to which the amount of the asset and liability
thereunder as if so capitalized is required to be disclosed in a note to such
balance sheet.




“Capitalized Lease Obligations” means, as to any Person, the obligation of such
Person to pay rent or other amounts under a Capitalized Lease and, for purposes
of this Agreement, the amount of such obligation shall be the capitalized amount
thereof, determined in accordance with GAAP.




“Cash Collateral Account” shall have the meaning set forth in Section 8.21.




“Change in Control” means any of the following events:  (a) any Person or two or
more Persons acting in concert shall have acquired beneficial ownership,
directly or indirectly, of, or shall have acquired by contract or otherwise, or
shall have entered into a contract or arrangement that, upon consummation, will
result in its or their acquisition of or control over, voting stock of Borrower
(or other securities convertible into such voting stock) representing 30% or
more of the combined voting power of all voting stock of Borrower or (b) HII
ceases to own, directly or indirectly, 100% of the capital stock of any of its
Subsidiaries (or such lesser portion as may be owned by Borrower as of the date
hereof); or (c) the occurrence of a “Change of Control”, “Change in Control”, or
terms of similar import under any document or instrument governing or relating
to Debt of or equity in such Person.  As used herein, “beneficial ownership”
shall have the meaning provided in Rule 13d-3 of the SEC under the Securities
Exchange Act of 1934.




“Closing Date” shall mean August 12, 2014.




“Code” shall mean the Uniform Commercial Code, as the same may, from time to
time, be enacted and in effect in the State of New York; provided, that, to the
extent that the Code is used to define any term herein or in any Loan Document
and such term is defined differently in different Articles or Divisions of the
Code, the definition of such term contained in Article or Division 9 shall
govern; provided further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, or priority of, or
remedies with respect to, Agent’s Lien on any Collateral is governed by the
Uniform Commercial Code in effect in a jurisdiction other than the State of New
York, the term “Code” shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for purposes of the provisions thereof
relating to such attachment, perfection, priority, or remedies and for purposes
of definitions relating to such provisions.




“Collateral” shall mean the property and collateral described in the Security
Documents, which grants a Lien in favor of Agent, for the benefit of the
Lenders, as security for the Obligations.




“Collections Account” shall have the meaning set forth in Section 8.21.





CREDIT AGREEMENT - TERM LOAN (HII Technologies)

Page 3




--------------------------------------------------------------------------------










“Contingent Obligation” shall mean, with respect of any Person, any obligation
of such Person guaranteeing or intended to guarantee any Debt or other
obligation (the “primary obligation”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of such Person, whether or not contingent, (a) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (b) to advance or supply funds (i) for the purchase
or payment of any such primary obligation or (ii) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (d) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, that
notwithstanding the foregoing, the term Contingent Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business.  The amount of any Contingent Obligation of any Person shall be the
amount of the primary obligation or such lesser amount to which the maximum
exposure of such Person shall have been specifically limited.




“Debt” shall mean, with respect to any Person at any time, without duplication,
(a) indebtedness for borrowed money or for the deferred purchase price of
property or services purchased, excluding unsecured trade accounts payable
within 120 days after the creation thereof, (b) all indebtedness of others for
borrowed money or for the deferred purchase price of property or services
secured by a Lien on any property owned by such Person, whether or not such
indebtedness has been assumed by such Person, (c) all obligations evidenced by
notes, bonds, debentures or similar instruments, (d) Capitalized Lease
Obligations, (e) all obligations payable out of the proceeds of production from
property of such Person, whether or not the obligation secured thereby shall
have been assumed by such Person, and (f) Contingent Obligations of such Person;
provided, however that “Debt” shall not include any employment agreements or
pursuant to the Working Capital Adjustment provisions set forth in the Purchase
Agreement.




“Debt Service Reserve Account” shall mean an account maintained with Agent, for
the benefit of the Lenders, as a reserve for the payment of Debt and Interest
Expense.




“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.




“Default” shall mean any of the events specified in Section 10.1, whether or not
there has been satisfied any requirement in connection with such event for the
giving of notice, or the lapse of time, or the happening of any further
condition, event or act.




“Defaulting Lender” shall mean any Lender that (a) has failed to fund all or any
portion of the Term Loan within two (2) Business Days of the date the Term Loan
was required to be funded hereunder unless such Lender notifies the Agent and
the Borrowers in writing that such





CREDIT AGREEMENT - TERM LOAN (HII Technologies)

Page 4




--------------------------------------------------------------------------------







failure is the result of such Lender’s reasonable good faith determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (b) has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any Debtor Relief
Law, or (ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority, so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Agent that a Lender is a Defaulting Lender
under either of clauses (a) or (b) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender upon
delivery of written notice of such determination to the Borrower and each
non-defaulting Lender.




“Distribution” by any Person, shall mean (a) with respect to any stock issued by
such Person or any partnership or joint venture interest of such person, the
retirement, redemption, repurchase, or other acquisition for value of such
stock, partnership or joint venture interest, (b) the declaration or payment
(without duplication) of any dividend or other distribution, whether monetary or
in kind, on or with respect to any stock, partnership or joint venture of any
Person, and (c) any other payment or distribution of assets of a similar nature
or in respect of an equity investment.




“Dollars” and “$” shall mean lawful currency of the United States of America.




“EBITDA” shall mean, for any period, determined in accordance with GAAP for
Borrower and its Subsidiaries on a consolidated basis, the sum of net income,
less income from discontinued operations and extraordinary items, plus income
taxes, plus depreciation, plus amortization, plus interest expense, plus any
other non-cash expenses, each as deducted in determining such net income.  Any
add-back to net income for extraordinary and non-recurring losses shall be
acceptable to Majority Lenders in their sole discretion.




“ERISA” shall have the meaning set forth in Section 6.14.




“Event of Default” shall mean any of the events specified in Section 10.1,
provided that there has been satisfied any requirement in connection with such
event for the giving of notice, or the lapse of time, or the happening of any
further condition, event or act.




“First Lien Leverage Ratio” shall mean, as of any date of determination for any
period of determination, the ratio of (a) the sum of (i) the aggregate amount of
Borrower’s Debt secured by a Lien, plus (ii) the aggregate amount outstanding
under the Account Purchase Credit Agreement, to (b) Borrower’s EBITDA.





CREDIT AGREEMENT - TERM LOAN (HII Technologies)

Page 5




--------------------------------------------------------------------------------










“Fixed Charge Coverage Ratio” shall mean, as of any date of determination for
the applicable period of determination, the ratio of (a) Borrower’s EBITDA,
minus unfinanced Capital Expenditures, to (b) the sum of (i) cash taxes paid,
(ii) all Distributions made in cash, and (iii) all cash payments of principal
and interest on Debt.




“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other Person as may be approved by a significant segment of the accounting
profession, which are applicable to the circumstances as of the date of
determination.  




“Governmental Authority” shall mean any government, any state or other political
subdivision thereof, or any Person exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.




“Governmental Requirement” means any law, statute, code, ordinance, order, rule,
regulation, judgment, decree, injunction, writ, edict, franchise, permit,
certificate, license, award, authorization or other direction, guideline, or
requirement of any Governmental Authority, including, without limitation, any
requirement under common law.




“Guarantor” shall mean any guarantor executing a Guaranty of the Obligations in
favor of Agent, for the benefit of the Lenders.




“Guaranty” shall mean individually, and “Guaranties” shall mean, collectively,
the continuing guaranty of payment and performance of the Obligations, executed
by each Guarantor in favor of Agent, for the benefit of the Lenders, as it may
from time to time be renewed, extended, amended or restated.




“Hazardous Material” shall mean any hazardous or toxic waste, substance or
material defined or regulated as such in or for purposes of the Hazardous
Material Laws.




“Hazardous Material Law(s)” shall mean all laws, codes, ordinances, rules,
regulations and other governmental restrictions and requirements issued by any
federal, state, local or other governmental or quasi-governmental authority or
body (or any agency, instrumentality or political subdivision thereof)
pertaining to any substance or material which is regulated for reasons of
health, safety or the environment and which is present or alleged to be present
on or about or used in any facilities owned, leased or operated by Borrower, any
Guarantor or any Subsidiary, or any portion thereof including, without
limitation, those relating to soil, surface, subsurface ground water conditions
and the condition of the indoor and outdoor ambient air; any so-called
“superfund” or “superlien” law; and any other United States federal, state or
local statute, law, ordinance, code, rule, regulation, order or decree
regulating, relating to, or imposing liability or standards of conduct
concerning, any Hazardous Material, as now or at any time during the term of the
Agreement in effect.








CREDIT AGREEMENT - TERM LOAN (HII Technologies)

Page 6




--------------------------------------------------------------------------------







“HIG” shall have the meaning set forth in the first paragraph of this Agreement.




“Highest Lawful Rate” shall mean, with respect to Lenders, the maximum
non-usurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged, or received with respect to the Loan
and Term Loan Note or on other amounts, if any, due to Lenders pursuant to this
Agreement or any other Loan Document, under laws applicable to Lenders which are
presently in effect, or, to the extent allowed by law, under such applicable
laws which may hereafter be in effect and which allow a higher maximum
non-usurious interest rate than applicable laws now allow.  To the extent
required by applicable law in determining the Highest Lawful Rate with respect
to Lenders as of any date, there shall be taken into account the aggregate
amount of all payments and charges theretofore charged, reserved or received by
Lenders hereunder or under the other Loan Documents which constitute or are
deemed to constitute interest under applicable law.




“incur” (including the correlative terms “incurred,” “incurring,” “incurs” and
“incurrence”), when used with respect to any Debt, shall mean create, incur,
assume, guarantee or in any manner become liable in respect of such Debt.




“Indemnified Parties” shall have the meaning set forth in Section 11.13.




“Intercreditor Agreement” shall mean that certain Intercreditor Agreement, dated
the date hereof, by and among Agent, Lenders and the lenders party to the
Account Purchase Credit Agreement.




“Interest Expense” shall mean for any period, without duplication, the aggregate
of all interest expense, all prepayment charges and all amortization of debt
discount and expense, including, without limitation, all net amounts payable (or
receivable) under Interest Rate Agreements and all interest expense attributable
to Capitalized Leases, in each instance determined in accordance with GAAP;
provided, however that in no event will any dividends paid or payable in respect
of the currently outstanding shares of Borrower’s Series A Convertible Preferred
Stock constitute “Interest Expense”; provided, further, however that payment of
interest on any promissory note which is converted into equity in Borrower shall
not constitute a dividend and will be an Interest Expense.




“Interest Rate Agreement” shall mean an interest rate swap agreement, interest
rate cap agreement or similar arrangement.




“Investment” means, as applied to any Person, any direct or indirect purchase or
other acquisition by such Person of stock or other securities of any other
Person, or any direct or indirect loan, advance or capital contribution by such
Person to any other Person, or any other item which would be classified as an
“investment” on a balance sheet of such Person prepared in accordance with GAAP,
including any direct or indirect contribution by such Person of property or
assets to a joint venture, partnership or other business entity in which such
Person retains an interest.




“KMHVC” shall have the meaning set forth in the first paragraph of this
Agreement.





CREDIT AGREEMENT - TERM LOAN (HII Technologies)

Page 7




--------------------------------------------------------------------------------










“Lender” shall have the meaning set forth in the first paragraph of this
Agreement.




“Lien” shall mean (a) any interest in property (whether real, personal or mixed
and whether tangible or intangible) which secures the payment of Debt or an
obligation owed to, or a claim by, a Person other than the owner of such
property, whether such interest is based on the common law, statute or contract,
including, without limitation, any such interest arising from (and irrespective
of whether created by such owner or another Person) a mortgage, charge, pledge,
security agreement, conditional sale, Capitalized Lease or trust receipt, or
arising from a lease, consignment or bailment given for security purposes, and
(b) any exception to or defect in the title to or ownership interest in such
property, including, without limitation, reservations, rights of entry,
possibilities of reverter, encroachments, easements, rights of way and
restrictive covenants (other than minor exceptions to or irregularities in the
title or ownership interest in such property which do not materially impair the
use of such property for its intended purpose).




“Loan” shall mean the credit facility to be funded by Lenders to Borrower
pursuant to the term of this Agreement, as the same may be renewed or extended
or increased from time to time.  




 “Loan Documents” shall mean this Agreement, the Term Loan Note, the Guaranties,
the Security Agreements, the Warrant, the Subordination Agreements, and all
instruments, certificates and agreements now or hereafter executed or delivered
to Agent pursuant to any of the foregoing and the transactions connected
therewith, and all amendments, modifications, renewals, extensions, increases
and rearrangements of, and substitutions for, any of the foregoing.




“Majority Lenders” shall mean at any time with respect to the Term Loan, Lenders
holding more than 75% of the aggregate principal amount then outstanding under
the Term Loan; provided, that the portion of the Indebtedness attributable to,
any Defaulting Lender shall be excluded for purposes of making a determination
of “Majority Lenders”.




“Material Adverse Effect” shall mean any material adverse effect on (a) the
financial condition, business, properties, assets, prospects or operations of
Borrower or any Subsidiary, (b) the ability of any Borrower or each Guaranty to
repay the Obligations owing by Borrower or such Guarantor or the ability of any
Borrower or such Guarantor to perform on a timely basis any other obligations
under this Agreement or any other Loan Document to which it is a party, (c) the
validity or enforceability of any Loan Document or (d) the rights and remedies
of Agent or Lenders under any Loan Document.




“Maturity Date” shall mean the earlier of (i) August 12, 2017, or (ii) the date
of the acceleration of the Obligations pursuant to the terms of the Loan
Documents, on which all outstanding principal and accrued interest hereunder is
due and payable (as such maturity date may be renewed or extended, or
accelerated under the terms of the Term Loan Note or otherwise).




“Moody’s” shall mean Moody’s Investors Service, Inc. and any successor thereto.








CREDIT AGREEMENT - TERM LOAN (HII Technologies)

Page 8




--------------------------------------------------------------------------------







“Obligations” shall mean the Loan and all of the other obligations of Borrower,
the Guarantors, and the Subsidiaries now or hereafter existing under the Loan
Documents, whether for principal, interest, fees, expenses, reimbursement,
indemnification or otherwise and whether such obligations are absolute or
contingent, joint or several, matured or unmatured, direct or indirect.




“Officer’s Certificate” shall mean a certificate signed in the name of Borrower
or any Guarantor by an Authorized Officer thereof.




“Other Taxes” shall have the meaning set forth in Section 4.7(b).




“Payment Date” shall mean the first day of each fiscal quarter, beginning with
October 1, 2014 (or if any such date is not a Business Day, then the next
preceding Business Day).  




“Permitted Acquisition” shall mean any acquisition by Borrower or any Guarantor
that occurs with the prior written consent of the Majority Lenders.




“Permitted Capital Leases” shall have the meaning set forth in Section 8.21
hereof.




“Permitted Investments” shall mean (a) obligations, with a maturity of less than
two years, with the full faith and credit of the United States of America, (b)
direct obligations of any state of the United States, or municipality therein,
rated in one of the two top classifications by S&P or Moody’s and maturing
within one year, (c) certificates of deposit or banker’s acceptances, maturing
within two years, issued by United States commercial banks having capital,
surplus and undivided profits aggregating not less than $100 million and whose
unsecured long-term debt is rated in one of the two top classifications by S&P
or Moody’s, (d) commercial paper of any United States corporation with a
maturity of less than 270 days and which is rated in one of the two top
classifications by S&P or Moody’s, and (e) investments in money market funds
that invest exclusively in securities of the type described in items (a) through
(d) above.




“Permitted Liens” shall mean:




(a)

any Liens on any property or asset of the Borrower or any of their Subsidiaries
existing on the Closing Date set forth on Schedule 9.2




(b)

Liens imposed by law for taxes not yet due or which are being contested in good
faith by appropriate proceedings diligently conducted and with respect to which
adequate reserves are being maintained in accordance with GAAP;




(c)

statutory Liens of landlords, carriers, warehousemen, mechanics, materialmen and
other Liens imposed by operation of law in the ordinary course of business for
material amounts not yet due or which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves are being
maintained in accordance with GAAP;








CREDIT AGREEMENT - TERM LOAN (HII Technologies)

Page 9




--------------------------------------------------------------------------------







(d)

pledges and deposits made in the ordinary course of business in compliance with
workers’ compensation, unemployment insurance and other social security laws or
regulations and Liens arising by statute in connection with worker’s
compensation, unemployment insurance, old age benefits, social security
obligations, taxes, assessments, statutory obligations or other similar charges,
good faith cash deposits in connection with tenders, contracts or leases to
which the Borrower or any Guarantor is a party or other cash deposits in any
such foregoing case that is required to be made in the ordinary course of
business, provided in each case that the obligation is not for borrowed money
and that the obligation secured is not overdue or, if overdue, is being
contested in good faith by appropriate proceedings which prevent enforcement of
the matter under contest and adequate reserves have been established therefor;




(e)

deposits to secure the performance of bids, trade contracts, leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case in the ordinary course of business;




(f)

judgment and attachment liens or Liens created by or existing from any
litigation or legal proceeding that are currently being contested in good faith
by appropriate proceedings and with respect to which adequate reserves are being
maintained in accordance with GAAP;




(g)

easements, zoning restrictions, rights-of-way and similar encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property or materially interfere with the ordinary conduct of
business of the Borrower and the Guarantors, taken as a whole;




(h)

customary rights of set-off, revocation, refund or chargeback under deposit
agreements or under the Uniform Commercial Code or common law of banks or other
financial institutions where the Borrowers or any Guarantor maintains deposits
(other than deposits intended as cash collateral) in the ordinary course of
business;  




(i)

Liens securing the Obligations;




(j)

licenses and sublicenses of patents, trademarks, copyright and other
intellectual property rights in the ordinary course of business;




(k)

deposits of cash with the owner or lessor of premises leased and operated by
Borrower or any of Subsidiary in the ordinary course of business to secure the
performance of the Borrower’s or such Subsidiary’s obligations under the terms
of the lease for such premises; and




(l)

Liens securing Debt in an aggregate amount not to exceed at any time $500,000
with respect to (x) Capitalized Leases, and (y) purchase money Debt; provided,
in the case of clause (x), that any such Debt shall be secured only by the asset
subject to such Capital Lease, and, in the case of clause (y), that any such
Debt shall be secured only by the asset acquired in connection with the
incurrence of such Debt and provided further, that such Debt is permitted by
Section 9.1 hereof.





CREDIT AGREEMENT - TERM LOAN (HII Technologies)

Page 10




--------------------------------------------------------------------------------










 “Permitted Subordinated Debt” shall mean any Debt which on its terms is
satisfactory to the Majority Lenders and in all respects and subordinated in
right of payment to the Obligations pursuant to a written Subordination
Agreement satisfactory to Majority Lenders in all respects, including, as of the
Closing Date, the Debt set forth on Schedule 4.2.




“Person” shall mean an individual, partnership, joint venture, corporation,
limited liability company, joint stock company, bank, trust, unincorporated
organization and/or a government or any department or agency thereof.




“Prime Rate” shall mean the rate of interest per annum from time to time
published in the money rates section of The Wall Street Journal or any successor
publication thereto as the “prime rate” then in effect; provided that if such
rate of interest, as set forth from time to time in the money rates section of
The Wall Street Journal, becomes unavailable for any reason as determined by
Agent, the “Prime Rate” shall mean the rate of interest per annum announced by
Agent as its prime rate in effect at its principal office in the State of
Arkansas (such Agent announced Prime Rate not being intended to be the lowest
rate of interest charged by Agent in connection with extensions of credit to
debtors).




“Purchase Agreement” shall mean that certain Stock Purchase Agreement dated
August 12, 2014 by and between Borrower and HIG for the acquisition of all or
substantially all of the assets of HIG.




“S&P” shall mean Standard & Poor’s Rating Group and any successor thereto.




“SBA” shall mean the U.S. Small Business Administration.




“SBA Lender” shall mean McLarty Capital Partners SBIC, L.P., together with its
successors and assigns to the extent such Lender is licensed as a permissible
lender under the SBA.




“SBA Loan” shall mean any portion of the Term Loan made by an SBA Lender.




“Security Agreements” shall mean, collectively, (a) that certain Security
Agreement, dated as of the Closing Date executed by Borrower in favor of Agent,
for the benefit of the Lenders, (b) that certain Security Agreement, dated as of
the Closing Date executed by KMHVC in favor of Agent, for the benefit of the
Lenders, (c) that certain Security Agreement, dated as of the Closing Date
executed by Aqua Handling in favor of Agent, for the benefit of the Lenders, (d)
that certain Security Agreement, dated as of the Closing Date executed by Apache
Energy Services in favor of Agent, for the benefit of the Lenders, and (e) that
certain Security Agreement, dated as of the Closing Date executed by HIG in
favor of Agent, for the benefit of the Lenders.




“SEC” shall mean the Securities and Exchange Commission, any successor thereto,
and any analogous Governmental Authority.








CREDIT AGREEMENT - TERM LOAN (HII Technologies)

Page 11




--------------------------------------------------------------------------------







“Security Documents” shall mean each and every security agreement, guaranty,
pledge, mortgage, deed of trust or other collateral security agreement required
by or delivered to Agent, for the benefit of the Lenders from time to time to
secure the Obligations, or any portion thereof, including, without limitation,
the Security Agreements, and the Guaranties.




“Subordination Agreements” shall mean each and every subordination agreement
between Agent and another creditor of Borrower, as the same may be amended,
supplemented, restated or otherwise modified from time to time in accordance
with the terms thereof, pursuant to which the Permitted Subordinated Debt owing
from Borrower and the Liens securing such Debt, if any, granted by Borrower to
such creditor are subordinated in any way to the Obligations and the Liens
created under the Security Documents, the terms and provisions of each such
Subordination Agreements to have been agreed to by and be acceptable to the
Majority Lenders in the exercise of their sole discretion.




“Subsidiary” shall mean any corporation, partnership, limited liability company,
joint venture, association, bank or other business entity of which fifty percent
(50%) or more of the indicia of equity rights is at the time directly or
indirectly owned by Borrower or any Subsidiary.




“Tangible Net Worth” shall mean on any date of determination, the consolidated
total assets of Borrower and its Subsidiaries minus (a) any amounts attributable
to (i) goodwill, (ii) intangible items including unamortized debt discount and
expense, intellectual property, and research and development expenses except
prepaid expenses, (iii) notes, accounts receivable and other obligations owing
to Borrower from its officers, any Subsidiary or any Affiliate, and (iv)
reserves not already deducted from assets, minus (b) Total Liabilities.




“Taxes” shall have the meaning set forth in Section 4.7(a).




“Term Loan” shall mean a term loan in the principal amount of $12,000,000, as
the same may be increased with the express written consent of all of the
Lenders.




“Term Loan Note” shall mean, collectively, the promissory notes in the form
attached hereto as Exhibit A executed by Borrower in favor of Lenders evidencing
the obligation to repay the Term Loan, together with any renewals, extensions,
modifications or amendments of the forgoing.  




“Total Liabilities” shall mean on any day, obligations that should, under GAAP,
be classified as liabilities on Borrower’s consolidated balance sheet, including
all Debt.




“Warrant” shall mean, collectively, those certain Common Stock Purchase Warrants
dated as of the Closing Date executed by Borrower in favor of each of the
Lenders, providing for a total purchase of Two Million Five Hundred Thousand
(2,500,000) shares of common stock in Borrower (the “Original Warrant Shares”).








CREDIT AGREEMENT - TERM LOAN (HII Technologies)

Page 12




--------------------------------------------------------------------------------










ARTICLE I

THE CREDIT FACILITY



 



                   Section 1.1.  Term Loan Commitment.




(a)  Term Loan.  Upon the terms and conditions and relying upon the
representations and warranties set forth herein and in the other Loan Documents,
Lenders agree to make the Term Loan to Borrower in a single advance as of the
Closing Date which shall include the consideration for purchase of the Warrant.
 The Term Loan is not revolving, and any amount borrowed and repaid may not be
reborrowed.




(b)  Term Loan Note.  Borrower shall execute and deliver to Agent, for the
benefit of the Lenders, each Term Loan Note, which shall be (i) dated the
Closing Date; (ii) in the ratable principal amount of the Term Loan for each
Lender, and (iii) payable as provided herein and in the Term Loan Note.  The
Term Loan Note shall bear interest on the unpaid principal amount thereof from
time to time outstanding at the rate per annum determined as specified in
Section 3.1, payable on each Interest Payment Date and on the Maturity Date,
commencing with the first Interest Payment Date following the date of such Term
Loan Note.




(c)  Use of Proceeds.  The Term Loan shall be used solely for Approved Uses.



 



                      Section 1.2.  Term Loan Increase.  




(a)  Accordion Advance.  Borrower may request and receive an increase to the
Term Loan in a principal amount not to exceed $10,000,000, subject to the
following terms (the “Accordion Advance”):  (i) the foregoing shall not require
any Lender or any successor or assign of all or any portion of the Term Loan to
increase its commitment hereunder to fund such Accordion Advance; and (ii) on
the date of such Accordion Advance (A) no Default or Event of Default shall be
in existence, (B) no Default or Event of Default would occur as a result of the
Accordion Advance, and (C) Borrower shall have executed and delivered a
promissory note or notes in substantially the same form as the Term Note in the
aggregate principal amount of $10,000,000.  Borrower acknowledges and agrees
that the Accordion Advance is not a committed amount hereunder, and no Lender
shall have any obligation to advance the Accordion Advance, until such time that
such Lender has either committed to advance the full Accordion Advance itself,
which such commitment shall be in such Lender’s sole discretion, or Agent has
secured commitments from another lender or other lenders to fund the full
Accordion Advance.  In the event that the Accordion Advance is funded, Borrower
shall deliver to each Lender that participates in the Accordion Advance in its
pro rata percentage, Common Stock Purchase Warrants providing for (i) an
“Exercise Price to be determined at the time of such Accordion Advance, (ii) the
“Warrant Shares” entitled to be purchased equal to the product of (a) the
Accordion Advance divided by





CREDIT AGREEMENT - TERM LOAN (HII Technologies)

Page 13




--------------------------------------------------------------------------------







$12,000,000 and (b) the Original Warrant Shares, and (iii) except as set forth
herein, the same terms and conditions as set forth in the Warrant.




(b)  Borrowing Procedure for Accordion Advance.  Borrower shall give Agent
written notice requesting the Accordion Advance at least fifteen (15) days prior
to the date upon which Borrower requests such Accordion Advance be made.
 Subject to the terms and conditions of this Agreement, the Accordion Advance
shall be made available to Borrower by depositing the same, in immediately
available funds, into the Cash Collateral Account.




ARTICLE II




INTEREST RATE PROVISIONS

 

              Section 2.1.  Interest Rate.

 

             The Term Loan shall bear interest on the unpaid principal
amount thereof from time to time outstanding, until maturity, at a rate per
annum (calculated base on a year of 360 days in each case for the actual days
elapsed) equal to the lesser of (a) the Applicable Rate, or (b) the Highest
Lawful Rate.  Notwhithstanding anything set forth herin to the contrary (other
than Section 11.12), if an Event of Default has occured and is continuing the
Term Loan shall bear interest at a rate per annum which shall be equal to the
lesser of (i) 5% above the Applicable Rate or (ii) the Highest Lawful Rate,
which interest shall be due and payable on demand.  Notwithstanding anything to
the contrary contained in the foregoing paragraph, the maximum amount of
interest payable to SBA Lender of the SBA Term Loan shall be 14%.

 

ARTICLE III

 

PREPAYMENTS AND OTHER PAYMENTS



 



                      Section 3.1.  Required Payments.




(a)  Interest Payments.  Beginning on September 1, 2014 and continuing on the
first day of each month thereafter until the Maturity Date, Borrower shall make
payments of interest owed under the Term Loan Note by not later than 10:00 a.m.
(Little Rock, Arkansas time) on each Payment Date, in immediately available
funds in Little Rock, Arkansas, to Agent, for the benefit of the Lenders, at its
address referred to in Section 11.4.




(b)  Principal Payment Date.  Beginning on October 1, 2014 and continuing on
each subsequent Payment Date until the Maturity Date, and in addition to
payments of interest required in Section 4.1(a), Borrower will pay installments
of principal of $300,000 (the “Term Loan Payment”).  All outstanding principal
owed hereunder is due not later than 10:00 a.m. (Little Rock, Arkansas time) on
the Maturity Date in immediately available funds in Little Rock, Arkansas, to
Agent, for the benefit of the Lenders, at its addressed referred to in Section
11.4.  Borrower acknowledges and understands that the Loan will not fully
amortize prior to the Maturity Date, and on the Maturity Date a final balloon
payment of all





CREDIT AGREEMENT - TERM LOAN (HII Technologies)

Page 14




--------------------------------------------------------------------------------







outstanding principal under the Term Loan Note and accrued interest thereon
shall be due and payable in full.



 



                   Section 3.2.  Prepayments.  




(a)  Optional Prepayments.  Borrower shall have the right at any time and from
time to time to prepay, in whole or in part, the Term Loan; provided, that
(a) at the time of such prepayment, no Default or Event of Default exists, (b)
Borrower shall pay at the time of such prepayment all accrued, but unpaid
interest due and owing hereunder, (c) Borrower shall have delivered a notice of
payment, as required in Section 4.3, and (d) Borrower shall have paid to Agent,
for the benefit of the Lenders, any applicable prepayment premium due pursuant
to Section 4.5; and provided further that, any partial prepayments of the Term
Loan shall be in the minimum amount of the lesser of (x) Six Hundred Thousand
Dollars ($600,000) and (y) the entire remaining principal balance of the Term
Loan then outstanding.




(b)  Mandatory Prepayment.  Borrower shall use to prepay the outstanding
principal of the Term Loan all net proceeds (taking into account any
underwriting discounts or commissions and other reasonable transaction costs,
fees and expenses properly attributable to such transaction payable in
connection therewith, excluding any of the foregoing payable to Borrower, any
Guarantor, any Subsidiary or any Affiliate of any of the foregoing) of (i) any
disposition of all or any part of its assets permitted hereunder, (ii) any Debt
permitted to be incurred hereunder, or (iii) any insurance claim.  Prepayment
made pursuant to this Section 4.2(b) shall be applied to the Term Loan in the
inverse order of maturity.  Notwithstanding the foregoing, no prepayment shall
be required for (x) the transfer of assets to any Borrower or Guarantor to any
other Borrower or Guarantor; (y) sales or dispositions of assets the proceeds of
which are reinvested into like-kind assets in the business of Borrower or
Guarantors within 60 days after such assets are sold and to the extent that the
current market value of any such asset to be disposed of exceeds $75,000, the
Majority Lenders shall have first consented to such disposition, and (z) the
sale or discount of accounts receivable arising in the ordinary course of
business in connection with the compromise or collection thereof (other than
under the Account Purchase Credit Agreement); provided, that in no event shall
such amount exceed $100,000.  Notwithstanding the foregoing, in the event
Borrower raises capital through the issuance of equity or receives cash proceeds
from the exercise of outstanding warrants or any issuance of equity or options
to employees, consultants officers or directors (an “Equity Raise”), such Equity
Raise shall not be subject to a mandatory prepayment under this Section 4.2(b),
so long as no Default or Event of Default exists at the time of such Equity
Raise; provided, that Borrower shall not use any of the proceeds of the Equity
Raise to redeem or prepay any other Debt (other than accounts payable incurred
in the ordinary course of business without the prior written consent of the
Majority Lenders).

 

Section 3.3.  Notice of Payments.  

 

Borrower shall give Agent at least three (3) Business Days’ prior written notice
of each prepayment proposed to be made by Borrower pursuant to Section 4.2,
specifying the principal amount thereof to be prepaid, the prepayment date and
the account of Borrower to be charged if such prepayment is to be so effected.
 Notice of such prepayment having been given, the principal amount of the Loan
specified in such notice, together with interest thereon to the date of
prepayment, shall become due and payable on such prepayment date.  





 

CREDIT AGREEMENT - TERM LOAN (HII Technologies)

Page 15






--------------------------------------------------------------------------------



            Section 3.4.  Place of Payment or Prepayment.  

All payments and prepayments made in accordance with the provisions of this
Agreement or of principal or interest on the Term Loan Note shall be made to
Agent, for the benefit of the Lenders in their pro rata percentage, no later
than 10:00 a.m. (Little Rock, Arkansas time) in immediately available funds at
the address referred to in Section 11.4.



 



                Section 3.5.  Prepayment Premium or Penalty.

 

If Borrower prepays all or any part of the Term Loan in full prior to the first
anniversary of the Closing Date, Borrower shall pay a prepayment premium in an
amount equal to the sum of (a) the difference of (i) the amount of interest
which would have been paid on the Loan for the first full year, minus (ii) the
amount of interest actually paid, plus (b) three percent (3.0%) of the amount of
such prepayment.  If Borrower prepays all or any part of the Term Loan in full
after the first anniversary, but prior to the second anniversary, of the Closing
Date, Borrower shall pay a prepayment premium in an amount equal to two percent
(2.0%) of the amount of such prepayment.  Each prepayment pursuant to
Section 4.2 made after the second anniversary of this Agreement shall be without
premium or penalty.  Notwithstanding anything to the contrary contained in the
foregoing paragraph, in the event that all or any portion of the Term Loan is
prepaid prior to the first anniversary of the Closing Date, the maximum amount
payable to SBA Lender on the SBA Loan shall not exceed 105% of the principal
amount prepaid.



 



                   Section 3.6.  Increased Costs.

 

(a)  Notwithstanding any other provision herein, but subject to Section 11.12,
if any Governmental Requirement or the introduction or effectiveness of any
applicable Governmental Requirement or any change in any Governmental
Requirement or in the interpretation or administration thereof, or compliance by
any Lender (or any lending office of any Lender) with any applicable guideline
or request from any central bank or Governmental Authority (whether or not
having the force of a Governmental Requirement) either (i) shall impose, modify
or make applicable any reserve, deposit, capital adequacy or similar requirement
against loans made or commitments entered into by a Lender, or (ii) shall impose
on any Lender any other conditions affecting this Agreement; and the result of
any of the foregoing affects or would have the effect of reducing the rate of
return on such Lender’s capital as a consequence of its obligations hereunder to
a level below that which such Lender could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s policies with
respect to capital adequacy) then, subject to Section 11.12 hereof, Borrower
shall pay to Agent, for the benefit of such Lender, such additional amount or
amounts as will compensate such Lender for such actual reduction suffered.
Notwithstanding the foregoing, in no event shall the compensation payable under
this Section 4.6 (to the extent, if any, constituting interest under applicable
laws) together with all amounts constituting interest under applicable laws and
payable in connection with this Agreement, the Term Loan Note and the other Loan
Documents, exceed the Highest Lawful Rate.








CREDIT AGREEMENT - TERM LOAN (HII Technologies)

Page 16




--------------------------------------------------------------------------------







(b)  Agent will notify Borrower of any event which will entitle any Lender to
compensation pursuant to subsection (a) above.  A certificate of such Lender
setting forth in reasonable detail such amount or amounts as shall be necessary
to compensate such Lender as specified in subsection (a) above shall be
conclusive absent manifest error.  Borrower agrees to pay to Agent, for the
benefit of such Lender, for the account of such Lender the amount shown as due
on any such certificate within fifteen (15) days after its receipt of the same.




(c)  Failure on the part of any Lender to demand compensation for any increased
costs or reduction in amounts received or receivable or reduction in return on
capital with respect to the Loan shall not constitute a waiver of such Lender’s
rights to demand compensation for any increased costs or reduction in amounts
received or receivable or reduction in return on capital with respect to the
Loan.



 



                     Section 3.7.  Taxes.




(a)  Subject to Section 11.12, any and all payments by Borrower hereunder or
under the Term Loan Note shall be made free and clear of and without deduction
for any and all present or future taxes, deductions, charges or withholdings,
and all liabilities with respect thereto, including, without limitation, such
taxes, deductions, charges, withholdings or liabilities whatsoever imposed,
assessed, levied or collected by any jurisdiction (or any political subdivision
thereof) of which Borrower or any Subsidiary is organized or doing business,
excluding, taxes imposed on a Lender’s net income (including penalties and
interest payable in respect thereof) and franchise taxes imposed on a Lender, by
the jurisdiction under the laws of which a Lender is organized or any political
subdivision thereof (all such non-excluded taxes, deductions, charges,
withholdings and liabilities being hereinafter referred to as “Taxes”).  Subject
to Section 11.12 hereof, if Borrower shall be required by Governmental
Requirement to deduct any Taxes from or in respect of any sum payable hereunder
or under the Term Loan Note to a Lender (i) the sum payable shall be increased
as may be necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 4.7) such
Lender receives an amount equal to the sum it would have received had no such
deductions been made, (ii) Borrower shall make such deductions, and
(iii) Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable Governmental
Requirement.  If requested by a Lender, Borrower shall confirm that all
applicable Taxes, if any, imposed on it by virtue of the transactions under this
Agreement have been properly and legally paid by it to the appropriate taxing
authorities by sending either (A) official tax receipts or notarized copies of
such receipts to such Lender within thirty (30) days after payment of any
applicable tax or (B) a certificate executed by an Authorized Officer of
Borrower confirming that such Taxes have been paid, together with evidence of
such payment.




(b)  In addition, subject to Section 11.12 hereof, Borrower agrees to pay any
present or future stamp or documentary taxes or any other excise or property
taxes, charges or similar levies which arise from any payment made hereunder or
under the Term Loan





CREDIT AGREEMENT - TERM LOAN (HII Technologies)

Page 17




--------------------------------------------------------------------------------







Note or from the execution, delivery or registration of, or otherwise with
respect to, this Agreement or the Term Loan Note (hereinafter referred to as
“Other Taxes”).




(c)  Subject to Section 11.12 hereof, Borrower will indemnify Agent and Lenders
for the full amount of Taxes or Other Taxes (including, without limitation, any
Taxes or Other Taxes imposed by any jurisdiction on amounts payable under this
Section 4.7) paid by Agent or any Lender and any liability (including penalties,
interest and expenses) arising therefrom or with respect thereto, whether or not
such Taxes or Other Taxes were correctly or legally asserted.  This
indemnification shall be made within thirty (30) days from the date Agent or any
Lender makes written demand therefor.




(d)  Without prejudice to the survival of any other agreement of Borrower
hereunder, the agreement and obligations of Borrower contained in this
Section 4.7 shall survive the termination of this Agreement and the payment in
full of the Term Loan Note and all other amounts payable hereunder.




(e)  The Borrower and the Lenders agree (i) that the making of the Term Loan and
the purchase of the Warrant for an aggregate, combined purchase price will
require the purchase price to be allocated between the Term Loan and the Warrant
based on their relative fair market values, and, after taking into account all
relevant factors (including the fact that no public market for the Warrant
currently exists, the general condition of the financial markets at this time
and all other matters concerning the transactions contemplated by this
Agreement), to allocate $387,000 of the Term Loan to the purchase of the
Warrant; (ii) that the Term Loan is debt for U.S. federal income tax purposes,
(iii) that the Term Loan constitutes a single debt instrument for purposes of
Sections 1271 through 1275 of the Code and the Treasury Regulations thereunder
(pursuant to Treasury Regulations Section 1.1275-1(c)), (iv) that such debt
instrument is issued with original issue discount (“OID”) as a result of the
allocation of a portion of the purchase price to purchase the Warrant, (v) that
such debt instrument is described in Treasury Regulations Section 1.1272-1(c)(2)
and therefore is governed by the rules set out in Treasury Regulations Section
1.1272-1(c), including Section 1.1272-1(c)(5), and is not governed by the rules
set out in Treasury Regulations Section 1.1275-4, (vi) not to file any tax
return, report or declaration inconsistent with the foregoing, provided,
however, each of the parties acknowledge that the amount of the Term Loan owing
as of the Closing Date is $12,000,000 notwithstanding such allocation, and (vii)
any such OID shall constitute principal for all purposes under this Agreement.
 The inclusion of this Section 4.7(e) is not any admission by any Lender that it
is subject to United States taxation.



 



                Section 3.8.  Payments on Business Day.




Whenever any payment or prepayment hereunder or under the Term Loan Note shall
be stated to be due on a day other than a Business Day, such payment shall be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of payment of interest.





CREDIT AGREEMENT - TERM LOAN (HII Technologies)

Page 18




--------------------------------------------------------------------------------










ARTICLE IV




COMMITMENT FEE AND OTHER FEES AND EXPENSES



 



                 Section 4.1.  Commitment Fee.




Borrower agrees to pay to Agent, for the pro rata benefit of the Lenders, on the
Closing Date, a fully earned, nonrefundable commitment fee in respect of the
commitment of Lenders hereunder to Borrower in the amount of $390,000.00.



 



                Section 4.2.  Expenses.




Borrower agrees to pay to Agent and to Lenders when due (or, if no stated due
date, upon demand by Agent or such Lender) all expenses (including reasonable
attorneys’ fees and expenses for documentation and negotiation of this
Agreement) incurred through and after the Closing Date.

 

                Section 4.3.  Fees Fully Earned.




Unless otherwise provided in this Agreement or in a separate writing by Agent,
as approved by the Majority Lenders, Borrower shall not be entitled to any
credit, rebate, or repayment of any fees earned by Agent or Lenders pursuant to
this Agreement notwithstanding any termination of this Agreement.  

 

                Section 4.4.  Fees Not Interest; Nonpayment.




The fees described in this Agreement represent compensation for services
rendered and to be rendered separate and apart from the lending of money or the
provision of credit and do not constitute compensation for the use, detention,
or forbearance of money, and, subject to Section 11.12, the obligation of
Borrower to pay each fee described herein shall be in addition to, and not in
lieu of, the obligation of Borrower to pay interest, other fees described in
this Agreement, and expenses otherwise described in this Agreement.  Fees shall
be payable when due in Dollars and in immediately available funds.  Subject to
Section 11.12 hereof, all fees, including, without limitation, the fees referred
to in Section 5.1 and any other fees payable pursuant to this Agreement, shall
be non-refundable, and shall, to the fullest extent permitted by Governmental
Requirement, bear interest, if not paid when due, at a rate per annum equal to
the lesser of (a) 5% above the Applicable Rate or (b) the Highest Lawful Rate.







ARTICLE V




REPRESENTATIONS AND WARRANTIES




Borrower represents and warrants that after giving effect to the use of the Term
Loan for the Approved Uses:



 



                Section 5.1.  Organization and Qualification; Subsidiaries.




Borrower, each Guarantor, and each Subsidiary is (i) duly organized, validly
existing and in good standing under the laws of the state of its organization
and has full legal right, power and authority to carry on its business as
presently conducted and to execute, deliver and perform its obligations under
this Agreement and all other Loan Documents executed by it, and (ii) is duly
qualified to do business and in good standing in each jurisdiction in which the
nature of the business it conducts makes such qualification necessary or
desirable, except where any failure to be qualified could not be expected to
have a Material Adverse Effect.  All of Borrower’s Subsidiaries are identified
in Schedule 6.1 hereto.  Borrower owns all of the issued and outstanding stock
or equity interests of such Subsidiaries, as applicable and there are no
outstanding warrants or requirements of any type for the issuance of additional
shares in such Subsidiaries.





CREDIT AGREEMENT - TERM LOAN (HII Technologies)

Page 19




--------------------------------------------------------------------------------

            Section 5.2.  Accuracy of Information.




(a) Borrower’s and each Guarantor’s exact legal name is that indicated on
Schedule 6.2 hereto; (b) Borrower, each Guarantor and each Subsidiary is an
organization of the type and is organized in the jurisdiction set forth on
Schedule 6.2 hereto; (c) Schedule 6.2 hereto accurately sets forth Borrower’s,
each Guarantor’s and each Subsidiary’s organizational identification number or
accurately states that Borrower, such Guarantor or such Subsidiary has none; (d)
Schedule 6.2 hereto accurately sets forth Borrower’s, each Guarantor’s and each
Subsidiary’s chief executive office as well as Borrower’s mailing address (if
different than its chief executive office); and (e) except as disclosed on
Schedule 6.2 hereto, none of Borrower, any Guarantor or any Subsidiary (and each
of its predecessors) has, in the past five (5) years, changed its jurisdiction
of formation, organizational structure or type, or any organizational number
assigned by its jurisdiction.  



 



                Section 5.3.  Authorization.




Borrower’s, each Guarantor’s, and each Subsidiary’s execution, delivery and
performance of the Loan Documents executed by it (i) have been duly authorized
by all necessary action under such Person’s organizational documents and
otherwise, (ii) do not and will not require any consent of any other person or
entity, and (iii) do not and will not require any consent, license, permit
authorization or other approval (including foreign exchange approvals) of any
Governmental Authority, or any notice to, exemption by, any registration,
declaration or filing with or the filing of any other action in respect of any
Governmental Requirement.

 

                Section 5.4.  No Conflicts.




Neither execution or delivery by Borrower, any Guarantor, or any Subsidiary of
any Loan Document nor the fulfillment of or compliance with its terms and
provisions will (i) to the Borrower’s or any Guarantor’s knowledge violate any
Governmental Requirement of any Governmental Authority or the basic
organizational documents of such Person or (ii) conflict with or result in a
breach of the terms, conditions or provisions of, or cause a default under, any
material agreement, instrument, franchise, license or concession to which such
Person is a party or bound, except where any such violation, conflict or default
could not be expected to have a Material Adverse Effect.

 

                Section 5.5.  Enforceability.




Each Loan Document to which Borrower, any Guarantor, or any Subsidiary is a
party has been duly and validly executed, issued and delivered by Borrower, such
Guarantor, or such Subsidiary.  They are in proper legal form for prompt
enforcement and they are Borrower’s, such Guarantor’s or such Subsidiary’s, as
applicable, valid and legally binding obligations enforceable in accordance with
their terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization or similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity.

 

                Section 5.6.  Accuracy of Information; No Material Adverse
Change.




All information supplied to Agent or Lenders and all statements made to Agent or
Lenders by or on behalf of Borrower, any Guarantor, or any Subsidiary in
connection with this Agreement or any Loan Document are and will be true,
correct, complete, valid and genuine in all material respects.  Each of
Borrower’s, each Guarantor’s and each Subsidiary’s financial statements
furnished to Agent fairly presents the financial condition and results of
operations of Borrower or such Guarantor and its Subsidiaries, on a consolidated
basis, as of its date and for the period then ended.  No material adverse change
has occurred in the financial condition or results of operations reflected in
any such statements since their dates, and all assets listed on such statements
are subject to Borrower’s or the applicable Guarantor’s or Subsidiary’s
management control and disposition and, except as shown therein, are available
to satisfy any claim rightfully made pursuant to the Loan Documents executed by
Borrower, any Guarantor or any Subsidiary.  There has been no material adverse
change in the financial condition or results of operations of Borrower, any
Guarantor or any Subsidiary since May 31, 2014, except for such changes set
forth on Schedule 6.6 hereof.


 

CREDIT AGREEMENT - TERM LOAN (HII Technologies)

Page 20




--------------------------------------------------------------------------------

            Section 5.7.  Taxes.




Borrower, each Guarantor, and each Subsidiary has filed all tax returns required
to be filed and paid all taxes shown thereon to be due by the due date or
extension thereof, including interest and penalties, except for taxes being
diligently contested in good faith and for payment of which adequate reserves
have been set aside.

 

                Section 5.8.  Litigation and Other Proceedings.




Schedule 6.8 sets forth all pending actions, suits or proceedings of any kind by
or against Borrower, any Guarantor, any Subsidiary or any Collateral pending in
any court or before any Governmental Authority.  There is no action, suit or
proceeding pending or, to the best of Borrower’s knowledge, threatened against
or affecting Borrower, any Guarantor, any Subsidiary or any Collateral, at law
or in equity, or before or by any Governmental Authority, which might result in
any material adverse change in Borrower’s, any Guarantor’s, or any Subsidiary’s
business or financial condition or in any Collateral or in other material
property of Borrower, any Guarantor or any Subsidiary, or any interest in
therein.

 

            Section 5.9.  No Defaults.




None of Borrower, any Guarantor, or any Subsidiary is in default with respect to
any Governmental Requirement, in the payment of any debt for borrowed money or
under any agreement or other papers evidencing or securing any such debt, which
has not been waived.

 

                Section 5.10.  Solvency.




Borrower, each Guarantor, and each Subsidiary is solvent and no bankruptcy or
insolvency proceedings are pending or contemplated by or, to Borrower’s
knowledge, against Borrower, any Guarantor, or any Subsidiary.  Borrower’s, each
Guarantor’s, and each Subsidiary’s liabilities and obligations under this
Agreement and the other Loan Documents do not and will not render Borrower, any
Guarantor or any Subsidiary insolvent, cause Borrower’s, any Guarantor’s, or any
Subsidiary’s liabilities to exceed Borrower’s, such Guarantor’s or such
Subsidiary’s assets or leave Borrower, any Guarantor or any Subsidiary with too
little capital to properly conduct all of its business as now conducted or
contemplated to be conducted.

 

            Section 5.11.  Representations and Warranties.




No representation or warranty contained in any Loan Document executed by
Borrower, any Guarantor, or any Subsidiary and no statement contained in any
certificates, schedule, list, financial statement or other papers furnished to
Agent by or on behalf of Borrower, any Guarantor, or any Subsidiary contains or
will contain any untrue statement of material fact, or omits or will omit to
state a material fact necessary to make the statements contained herein or
therein not misleading, provided that, insofar as the foregoing representation
and warranty addresses information provided to Borrower, any Guarantor, or any
Subsidiary by customers, such representation and warranty is based solely upon
investigation made by Borrower, any such Guarantor, or any such Subsidiary in
the normal course of business.


 

CREDIT AGREEMENT - TERM LOAN (HII Technologies)

Page 21






--------------------------------------------------------------------------------



            Section 5.12.  Margin Regulations.




None of the proceeds of the Loan will be used for the purpose of purchasing or
carrying, directly or indirectly, any margin stock or for any other purpose
which would make such credit a “purpose credit” within the meaning of Regulation
U of the Board of Governors of the Federal Reserve System.

 

                 Section 5.13.  Licenses, Permits, Trademarks, etc.




Borrower, each Guarantor and each Subsidiary possesses all material permits,
licenses, patents, trademarks, trade names and copyrights required to conduct
its business.  Schedule 6.13 sets forth all permits, licenses, patents,
trademarks, trade names and copyrights required to conduct its business.

 

             Section 5.14.  Compliance with Governmental Requirements.




Borrower, each Guarantor, each Subsidiary and the property of Borrower, each
Guarantor and each Subsidiary covered by the Loan Documents are in compliance
with all Governmental Requirements and Borrower, each Guarantor and each
Subsidiary manages and operates (and will continue to manage and operate) its
business in accordance with good industry practices, except where any
non-compliance could not be expected to have a Material Adverse Effect.

 

                Section 5.15.  ERISA.




No event has occurred which could result in liability on Borrower, any
Guarantor, or any Subsidiary to the Pension Benefit Guaranty Corporation.
 Borrower, each Guarantor and each Subsidiary, as applicable, have met all
requirements with respect to funding of each plan (a “Plan”) maintained for any
of Borrower’s or any Subsidiary’s employees subject to Title IV of the Employee
Retirement Benefit Act of 1974, as amended, and related regulations (“ERISA”),
if any exists.  No event or condition has occurred that would permit any lien
under ERISA to attach to any of the Collateral.

 

               Section 5.16.  Title to Properties.




Except as set forth on Schedule 6.16, Borrower, each Guarantor, and each
Subsidiary have good, sufficient and legal title to, or valid leasehold interest
in, all of the assets listed on its balance sheet, and the Collateral is subject
to no Liens (other than Permitted Liens) in any jurisdiction.  The Collateral is
not in the possession of any third party bailee (such as a warehouse).  In the
event that Borrower, after the date hereof, intends to store or otherwise
deliver the Collateral to such a bailee, then Borrower will receive the prior
written consent of Agent and such bailee must acknowledge in writing that the
bailee is holding such Collateral for the benefit of Agent, for the benefit of
the Lenders.


                Section 5.17.  Burdensome Contracts.




None of Borrower, any Guarantor, or any Subsidiary is a party to any contract or
agreement or subject to any restriction which could reasonably be expected to
have a Material Adverse Effect.





CREDIT AGREEMENT - TERM LOAN (HII Technologies)

Page 22




--------------------------------------------------------------------------------

            Section 5.18.  Authorization to File.




Borrower hereby authorizes Agent to file financing statements and financing
statement amendments without notice to Borrower, with all appropriate
jurisdictions, as Agent deems appropriate, in order to perfect or protect
Agent’s and Lenders’ interest in the Collateral.



 



                Section 5.19.  Environmental and Safety Matters.




(a) All facilities and property owned or leased by Borrower, any Guarantor or
any Subsidiary are in compliance with all Hazardous Material Laws; (b) there
have been no unresolved and outstanding past, and there are no pending or to the
knowledge of Borrower, any Guarantor or Subsidiary threatened: (i) claims,
complaints, notices or requests for information received by Borrower, any
Guarantor or any Subsidiary with respect to any alleged violation of any
Hazardous Material Law, or (ii) written complaints, notices or inquiries to
Borrower, any Guarantor or any Subsidiary regarding potential liability of
Borrower, any Guarantor or any Subsidiary under any Hazardous Material Law; and
(c) to the knowledge of Borrower, any Guarantor or any Subsidiary no conditions
exist at, on or under any property now or previously owned or leased by
Borrower, any Guarantor or any Subsidiary which, with the passage of time, or
the giving of notice or both, are reasonably likely to give rise to liability
under any Hazardous Material Law or create a significant adverse effect on the
value of the property.

 

            Section 5.20.  Material Contracts.




Schedule 6.17 sets forth an accurate list of all material leases, contracts,
agreements and commitments to which Borrower, any Guarantor, or any Subsidiary
is a party or by which it is bound, including, without limitation, any real or
personal property leases to which Borrower, any Guarantor, or any Subsidiary is
a party the terms of which involve the receipt or payment of not less than
$100,000 (collectively, the “Material Contracts”).  Each of the Material
Contracts is in full force and effect and Borrower, such Guarantor, or such
Subsidiary, as applicable, has satisfied in full or provided for all of its
liabilities and obligations under such Material Contract requiring performance
prior to the date hereof in all material respects, and is not in material
default under any of them, nor does any condition exist that with notice or
lapse of time or both would constitute such a default.  



 



                Section 5.21.  Small Business Concern.




Borrower meets the applicable size eligibility criteria set forth in 13 C.F.R.
§121.301(c)(2), which states in relevant part that Borrower, taken with its
“affiliates” (as that term is defined in 13 C.F.R. §121.103), reports tangible
net worth not in excess of $18 million, and average net income after Federal
income taxes (excluding any carry-over losses) for the preceding two completed
fiscal years not in excess of $6 million.  Neither Borrower nor any of its
Subsidiaries presently engage in any activities for which a small business
investment company is prohibited from providing funds by the Small Business
Investment Act of 1958, as amended, including 13 C.F.R. §107.720.

 

                Section 5.22.  Purchase Agreement.




The execution, delivery and performance of the Purchase Agreement have been duly
authorized by all necessary action on the part of Borrower, HIG and any other
parties thereto.  The Purchase Agreement constitutes the valid, binding and
enforceable obligation of each party thereto, subject to the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally, and are in full force and effect without
default or waiver of any of the conditions thereunder.  Agent has received
complete copies of the Purchase Agreement and all related documents with respect
to the acquisition of HIG executed in connection therewith (including all
exhibits, schedules and disclosure letters referred to therein or delivered
pursuant thereto), and all amendments, waivers and other side letters or
agreements relating thereto.  None of such agreements or documents have been
waived except pursuant to a written instrument or agreement which has heretofore
been delivered to Agent.  The transactions contemplated by the Acquisition
Documents have been consummated in accordance with the terms thereof.  Subject
to the filing of applicable lien releases as required by the Purchase Agreement,
Borrower did not assume, permit, accept, or otherwise grant any liens, security
interests or other encumbrances other than Permitted Liens.


 

CREDIT AGREEMENT - TERM LOAN (HII Technologies)

Page 23




--------------------------------------------------------------------------------

             Section 5.23.  Real Property.




Promptly after Borrower has acquired any interest in real property (including
leasehold interests in real property), Borrower will give Agent notice of its
acquisition of  such real property in such detail as Agent and Lenders shall
reasonably require.  Concurrently with the acquisition by Borrower following the
Closing Date of any real estate, Borrower will deliver or cause to be delivered
to Agent, with respect to such real estate, (i) a mortgage or deed of trust, as
applicable, in form and substance reasonably satisfactory to Agent, (ii) an ALTA
lender’s title insurance policy issued by a title insurer reasonably
satisfactory to Agent in form and substance and in amounts reasonably
satisfactory to Majority Lenders insuring Agent’s first priority Lien on such
real estate, for the benefit of Lenders, free and clear of all defects and
encumbrances except Permitted Liens, (iii) a current ALTA survey, certified to
Agent and Lenders by a licensed surveyor, in form and substance reasonably
satisfactory to Majority Lenders, (iv) a certificate, in form and substance
reasonably acceptable to Agent, from a national certification agency acceptable
to Agent, indicating whether such real estate is located in a special flood
hazard area and (v) in the case of real estate that consists of a leasehold
estate, such estoppel letters, consents and waivers from the landlords and
non-disturbance agreements from any holders of mortgages or deeds of trust on
such real estate as may be requested by Majority Lenders, all of which shall be
in form and substance reasonably satisfactory to Majority Lenders.





ARTICLE VI




CONDITIONS



                 Section 6.1.  Conditions to Closing.






No Lender will be obligated to make the Term Loan hereunder unless all of the
following conditions shall be satisfied:




(a)  Approvals.  Prior to the Closing Date, Borrower, each Guarantor and each
Subsidiary shall have obtained all orders, approvals or consents of all Persons
required for the execution, delivery and performance by Borrower and each
Subsidiary of the Loan Documents to which each such Person is a party.




(b)  Compliance with Law.  The business and operations of Borrower, each
Guarantor and each Subsidiary as conducted at all times relevant to the
transactions contemplated by this Agreement to and including the close of
business on the Closing Date shall have been and shall be in compliance, to the
satisfaction of the Majority Lenders, with all applicable Governmental
Requirements.  No Governmental Requirement shall prohibit the transactions
contemplated by the Loan Documents, no order, judgment or decree of any





CREDIT AGREEMENT - TERM LOAN (HII Technologies)

Page 24




--------------------------------------------------------------------------------







Governmental Authority shall exist, and no litigation shall be pending or, to
the best knowledge of Borrower, threatened, which in the judgment of any Lender
(A) would enjoin, prohibit or restrain the transactions contemplated by the Loan
Documents or (B) could have a Material Adverse Effect.




(c)  Financial Statements.  On the Closing Date, Agent and each Lender shall
have received and reviewed: (i) internally prepared, consolidated financial
statements of Borrower and its Subsidiaries as of June 30, 2014; (ii) a
certificate dated the Closing Date of the chief financial officer of Borrower
certifying that the financial position of Borrower and its Subsidiaries as of
the Closing Date is not materially different from that presented in the June 30,
2014 consolidated balance sheet of Borrower and its Subsidiaries attached to
such certificate; and (iii) for any Guarantor which is not otherwise included in
the financial statements delivered pursuant to clause (i) above, the financial
statements and certificate required in clauses (i) and (ii) above.




(d)  Insurance.  Agent shall have received evidence satisfactory to it of the
existence of all insurance policies required by the Loan Documents, such
policies designating Agent as the loss payee, providing for the giving of at
least thirty (30) days’ notice to Agent of cancellation or material modification
thereof, and otherwise complying with the provisions of Section 8.11. Agent
shall have received such agreements, guaranties (including without limitation
the guaranties of each corporate Affiliate of Borrower), subordinations (as to
payment liens and security interests or both), releases and other agreements and
assurances from other creditors of Borrower, any Guarantor, or any Subsidiary as
Agent shall reasonably require.




(e)  Required Equity.  Agent and each Lender shall have received evidence
satisfactory to Agent and each Lender of Borrower’s receipt of cash equity
proceeds totaling no less than $2,750,000 on terms acceptable to Agent and each
Lender.




(f)  Payment of Fees and Expenses.  Agent, for the benefit of the Lenders, shall
have received payment of (i) all fees described in Section 5 hereof and (ii)
without limiting the obligations of Borrower under Section 11.2, the reasonable
expenses of, or incurred by, Agent, any Lender and their respective counsel, to
the extent billed as of the Closing Date, in connection with the negotiation and
closing of the transactions contemplated herein.




(g)  Background Checks.  Agent and Lenders shall have received and be satisfied
with background checks on key managers of Borrower as Majority Lenders shall
designate.




(h)  Key Man Life Insurance.  Agent shall have received evidence of the
assignment of life insurance policy and the proceeds payable thereunder,
insuring the life of Matthew Flemming in an amount at least equal to Two Million
Five Hundred Thousand Dollars ($2,500,000).








CREDIT AGREEMENT - TERM LOAN (HII Technologies)

Page 25




--------------------------------------------------------------------------------







(i)  Required Documents and Certificates.  On the Closing Date, Agent shall have
received the following, in each case in form, scope and substance satisfactory
to Agent:




(i)  the Term Loan Note;




(ii)  the Security Agreements;




(iii)  the Guaranties;




(iv)  the Warrant;




(v)  a fully executed copy of the Purchase Agreement and all related documents
with respect to the acquisition of HIG executed in connection therewith;




(vi)  evidence satisfactory to Agent and each Lender, in Agent and each Lender’s
sole discretion, confirming that Borrower’s EBITDA plus the EBITDA generated by
the assets to be acquired pursuant to the Purchase Agreement equal or exceed in
the aggregate $6,000,000, as determined as of May 31, 2014 (on a trailing
12-month basis);




(vii)  [reserved];




(viii)  the original stock certificates evidencing all of the shares of stock of
KMHVC and HIG which are issued and outstanding, together with related stock
powers executed in blank by the appropriate Person;




(ix)  an Officer’s Certificate from Borrower, each Guarantor and each Subsidiary
executing a Loan Document dated as of the Closing Date certifying, inter alia,
(A) the Articles of Incorporation or Bylaws (or equivalent corporate documents),
as amended and in effect, of Borrower, each Guarantor and each Subsidiary;
(B) resolutions duly adopted by the Board of Directors (or equivalent managing
body) of Borrower, each Guarantor and each Subsidiary authorizing the
transactions contemplated by the Loan Documents to which it is a party; and
(C) the incumbency and specimen signatures of the officers of Borrower, each
Guarantor and each Subsidiary authorized to execute documents on its behalf;




(x)  a certificate from the appropriate public official of the jurisdiction in
which Borrower, each Guarantor and each Subsidiary is organized as to the
continued existence and good standing of Borrower, each Guarantor and each
Subsidiary;




(xi)  a certificate from the appropriate public official of each jurisdiction in
which Borrower, each Guarantor and each Subsidiary is authorized and qualified
to do business as to the due qualification and good standing of Borrower, each
Guarantor and each Subsidiary unless failure is not reasonably likely to have a
Material Adverse Effect;








CREDIT AGREEMENT - TERM LOAN (HII Technologies)

Page 26




--------------------------------------------------------------------------------







(xii)  a legal opinion in form, substance and scope reasonably satisfactory to
Agent from counsel for, and issued upon the express instructions of, Borrower,
each Guarantor and each Subsidiary;




(xiii)  certified copies of Requests for Information of Copies (Form UCC-11), or
equivalent reports, listing all effective financing statements which name
Borrower, any Guarantor or any Subsidiary (under its present name, any trade
names and any previous names) as debtor and which are filed, together with
copies of all such financing statements;




(xiv)  all federal and state tax returns for the last three (3) years for
Borrower, Guarantor and each Subsidiary and such other financial information as
Agent shall require; and




(xv)  such other documents as Agent or any Lender shall reasonably request.

 

             Section 6.2.  Post-Closing Conditions.




Borrower shall cause the conditions set forth on Schedule 7.2 hereto to be
satisfied in full, on or before the date specified for each such condition, time
being of the essence, and each to be satisfactory, in form and substance as
acceptable to Majority Lenders in their sole discretion.

 

ARTICLE VII




AFFIRMATIVE COVENANTS  




Borrower covenants and agrees that, until payment in full of the Obligations,
Borrower will and will cause each Guarantor and each Subsidiary to:



 



                 Section 7.1.  Financial Statements and Information.




Furnish or cause to be furnished to Agent and each Lender a copy of each of the
following within the times indicated:

 

               (a)  as soon as available and in any event no later than one
hundred five (105) days after the end of Borrower’s and each Guarantor’s fiscal
year, (i) annual audited consolidated financial statements for Borrower and its
Subsidiaires, and all notes thereto, including a balance sheet and statements of
income, retained earnings and cash flows for such fiscal year and the
immediately preceding fiscal year in comparative form, all prepared in
conformity with GAAP on a consolidated basis and accompanied by a report and
opinion of independent certified public accountants satisfactory to Majority
Lenders stating that such accountants have conducted audits of such financial
statements in accordance with generally accepted auditing standards and that, in
their opinion, such financial statements present fairly, in all material
respects, Borrower’s and each Guarantor’s, as applicable, financial position as
of their date and the results of Borrower’s and each Guarantor’s, as applicable,
operations and cash flows for the period they covered in conformity with GAAP,
and (ii) annual unaudited consolidated financial statements for each Guarantor,
including a balance sheet and combined statements of income, retained earnings
and cash flows for such fiscal year and the immediately preceding fiscal year in
comparative 





CREDIT AGREEMENT - TERM LOAN (HII Technologies)

Page 27




--------------------------------------------------------------------------------







form, all prepared in accordance with GAAP on a consolidated basis as applied in
the preparation of the audited financial statements described in clause (a)(i)
above and certified on behalf of Borrower or such Guarantor, as applicable, by
an appropriate officer or other responsible party acceptable to Agent;




(b)  as soon as available but in any event within fifty (50) days after the end
of each fiscal quarter, unaudited consolidated financial statements for Borrower
and each Guarantor, including a balance sheet as at the close of such quarter,
and a cash flow and income statement for such quarter, all prepared in
accordance with GAAP on a consolidated basis and certified on behalf of Borrower
or such Guarantor, as applicable, by an appropriate officer or other responsible
party acceptable to Agent;




(c)  as soon as available and in any event within thirty (30) days after the end
of each month, unaudited consolidated financial statements for Borrower and each
Guarantor, including a balance sheet as at the close of such month, and a cash
flow and income statement for such month, all prepared in accordance with GAAP
on a consolidated basis and certified on behalf of Borrower or such Guarantor,
as applicable, by an appropriate officer or other responsible party acceptable
to Agent;




(d)  as soon as available and in any event within fifteen (15) days after the
end of each calendar month a complete aging of all Accounts Receivable by
Borrower;   




(e)  as soon as available and in any event within thirty (30) days prior to the
end of each fiscal year of Borrower, (i) annual operating budgets (including
income statements, balance sheets and cash flow statements, by month) for the
upcoming fiscal year of Borrower, and (ii) annual financial projections for the
following fiscal year (on a quarterly basis) as approved by Borrower’s board of
directors, together with any related business forecasts used in the preparation
of such annual financial projections, which budgets and projections are subject
to the review and approval of the Majority Lenders;




(f)  as soon as available and in any event within five (5) days of filing,
copies of all periodic and other reports, proxy statements and other materials
filed by Borrower with the SEC, any Governmental Authority succeeding to any or
all of the functions of the SEC or with any national securities exchange, or
distributed to its shareholders, as the case may be;




(g)  promptly following the discovery thereof, information in reasonable detail
correcting any information provided to Agent or any Lender which Borrower, any
Guarantor or any Subsidiary discovers to be inaccurate or misleading in any
material respect; and




(h)  The Agent and Lenders shall have received all closing certificates,
corporate documents, evidence of authorization, forms and information required
by the SBA, including without limitation SBA Forms 480, 652 and 1031, Part A and
other agreements, instruments and documents in respect of any aspect or
consequence of the Loan as the Agent and Lenders may reasonably request, all of
which shall be in form and substance reasonably satisfactory to the Agent.





CREDIT AGREEMENT - TERM LOAN (HII Technologies)

Page 28




--------------------------------------------------------------------------------










(i)  Within one hundred twenty (120) days after the end of the fiscal year of
Borrower, respectively, Borrower will furnish or cause to be furnished to Agent
information required by the SBA concerning the economic impact of the Term Loan,
for (or as of the end of) each fiscal year, including but not limited to,
information concerning full-time equivalent employees; Federal, state and local
income taxes paid; gross revenue; source of revenue growth; after-tax profit or
loss; and Federal, state and local income tax withholding.  Such information
shall be forwarded by Borrower on a form provided by Agent, if Agent or any
Lender so requests.  The Borrower will also furnish or cause to be furnished to
Agent such other information regarding the business, affairs and condition of
the Borrower as Agent or any Lender may from time to time reasonably request;
provided, however, that unfettered access to trade secrets and confidential
proprietary information will not be provided.




(j)  such other information relating to Borrower’s, any Guarantor’s or any
Subsidiary’s financial condition and affairs as Agent or any Lender may from
time to time reasonably requests or as may be required from time to time by any
Loan Document.




(k)  contemporaneously with the delivery of the annual and quarterly financial
statements referred to in clauses (a) and (b) above, such financial reports and
information as Agent shall require evidencing compliance with the applicable
financial covenants, which reports and information shall include, at a minimum,
delivery to Agent and each of the Lenders of an officer’s certificate
substantially in the form set forth on Exhibit B attached hereto, signed by an
authorized financial or accounting officer of Borrower (or any other authorized
officer satisfactory to Agent) (a “Compliance Certificate”), and, if requested
by Agent, back-up documentation (including invoices, receipts and other evidence
of costs incurred during such quarter as Agent shall reasonably require)
evidencing the propriety of the deductions from revenues in determining such
compliance.



 



                 Section 7.2  Maintenance of Existence/Good Standing and
Permits.




Maintain (a) its existence and obtain and maintain all franchises and permits
necessary for Borrower, each Guarantor and each Subsidiary continuously to be in
good standing in its state of its organization with full power and authority to
conduct its regular business and to own and operate its property; (b) all
licenses, permits, other authorization and agreements necessary to operate and
maintain its various businesses; and (c) its property, including leasehold
estates, in a good, operable condition.



 



                 Section 7.3  Compliance With Governmental Requirements.




Conduct its business in substantial compliance with all Governmental
Requirements, including, but not limited to, any environmental laws, and will
comply with and punctually perform all of the covenants, agreements and
obligations imposed upon it to the extent any failure to so comply could
reasonably be expected to have a Material Adverse Effect or cause any
representation or warranty in the Loan Documents to be false or misleading.



 



                 Section 7.4.  Payment of Obligations.




Pay punctually and discharge when due, (a) or renew or extend, any debt incurred
by it and will discharge, perform and observe the covenants, provisions and
conditions to be performed, discharged and observed on its part in connection
therewith or in connection with any agreement or other instrument relating
thereto or in connection with any mortgage, pledge or lien existing at any time
upon any of the property or assets of Borrower, any Guarantor or any Subsidiary;
provided, that nothing contained in this Section 8.4 shall require Borrower, any
Guarantor or any Subsidiary to pay, discharge, renew or extend any such
indebtedness or to discharge, perform or observe any such covenants, provisions
and conditions so long as Borrower, such Guarantor or such Subsidiary shall be
diligently and in good faith contesting any claims which may be asserted against
it with respect to any such indebtedness or any such covenants, provisions and
conditions and shall set aside on its books reserves with respect thereto deemed
adequate by Agent; and (b) all taxes, lease payments and any other obligations
arising in connection with the ownership and operation of Borrower’s, any
Guarantor’s or any Subsidiary’s businesses.





CREDIT AGREEMENT - TERM LOAN (HII Technologies)

Page 29






--------------------------------------------------------------------------------



            Section 7.5.  Notification of Material Adverse Change.

Immediately upon acquiring knowledge of any material adverse change in its
assets, liabilities, financial condition, business, operations, affairs or
circumstances, notify Agent in writing thereof, setting forth the nature of such
change in reasonable detail and will take or cause to be taken all such steps as
are necessary or appropriate to remedy promptly any such change.



 



                 Section 7.6.  Notification of Defaults.




Immediately upon acquiring knowledge thereof, notify Agent by telephone (and
confirm such notice in writing within five (5) days) of the existence of any
Default or Event of Default hereunder or of any default or event of default
(however denominated) under any of the Loan Documents, or under the loan papers
evidencing and/or securing any other Debt, specifying the nature and duration
thereof and what action Borrower has taken, is taking and proposes to take with
respect thereto.  In no event shall silence by Agent or any Lender be deemed a
waiver by it of a Default or an Event of Default.  Borrower will take all such
steps as are necessary or appropriate to remedy promptly any such Default or
Event of Default



 



                 Section 7.7.  Notification of Ownership Changes.




Promptly (and in any event within two (2) Business Days) notify Agent of any
change in, or encumbrance to ownership of more than ten percent (10%) of the
capital stock of Borrower, any Guarantor or any Subsidiary.  

 

                 Section 7.8.  Notification of Lawsuits.




Promptly (and in any event within two (2) Business Days) upon obtaining
knowledge of the institution of any legal actions pending or threatened in
writing against Borrower, any Guarantor or any Subsidiary, notify Agent in
writing of the pendency of such legal action.  Agent or any Lender may (but
shall not be required to) participate in any such legal action, and Borrower,
the applicable Guarantor or the applicable Subsidiary shall from time to time
deliver to Agent and such Lender all instruments requested by it to permit such
participation.  Borrower, the applicable Guarantor, or the applicable Subsidiary
shall, at its expense, diligently prosecute any such proceedings, and shall
consult with Agent and any Lender, their attorneys and experts, and cooperate
with them in the carrying on or defense of any such proceeding.

 

             Section 7.9.  Additional Information.




Furnish to Agent or any Lender from time to time such information relating to
the Collateral or Borrower’s, any Guarantor’s or any Subsidiary’s financial
condition and affairs as Agent or such Lender may from time to time request or
as may be required from time to time by any Loan Document.

 

CREDIT AGREEMENT - TERM LOAN (HII Technologies)

Page 30




--------------------------------------------------------------------------------

            Section 7.10.  Books and Records.




At all times maintain proper books of record and account in accordance with GAAP
or, if approved by Majority Lenders, other sound accounting practice in which
true, full and correct entries will be made of all its dealings and business
affairs, and will set aside on its books adequate reserves for depletion,
depreciation, obsolescence and/or amortization of its property, and all other
reserves which, in accordance with sound accounting practice, should be set
aside, and will write down, to the estimated salvage value thereof, all property
not useful in its business.  Agent or any Lender shall be  entitled to have such
books examined and audited, at the expense of Borrower, at any time by
representatives of Agent or any Lender.  The Borrower will supply to Agent or
Lenders such additional information and documents as Agent, Lenders and/or SBA
reasonably requests with respect to Borrower’s use of proceeds and will permit
Agent, Lenders and/or SBA to have access to any and all of the Borrowers’
records and information and personnel as Agent deems necessary to verify how
such proceeds have been or are being used, and to assure that the proceeds have
been used for the purposes specified; provided, however, that, in the event that
such requests are made for material non-public information, then the material
non-public information will only be disclosed to the SBA.

 

                 Section 7.11.  Insurance.




At all times maintain insurance with insurance companies acceptable to Agent, in
such amounts and against such risks as are satisfactory to Agent, including
without limitation casualty and liability insurance complying with the loss
payee and notice requirements specified in Section 7.1(d), and, in any event, as
would be reasonably prudent for entities in the same or similar type and size of
business and owning similar property in the same general area, and furnish to
Agent, not less frequently than annually a certificate of insurance as to the
insurance carried.  If Borrower, any Guarantor, or any Subsidiary shall at any
time or times hereafter fail to obtain or maintain any of the policies of
insurance required herein, or fail to pay any premium in whole or in part
relating to such policies, Agent may if instructed in writing by the Majority
Lenders, but shall not be obligated to, obtain or cause to be maintained
insurance coverage, including at the Majority Lenders’ option, the coverage
provided by all or any of the policies of Borrower and its Subsidiaries or
Guarantors and pay all or any part of the premium therefor, without waiving any
default by Borrower, and any sums so disbursed by Lenders shall be added to the
principal of the Term Loan and payable on demand.

 

             Section 7.12.  Deposit Relationship.




At all times maintain all depository and treasury services businesses with
Heartland Bank during the term of this Agreement; provided, that Borrower shall
have a period not to exceed sixty (60) days to move all such depository and
treasury services business to Heartland Bank and close all of the accounts
identified on Schedule 8.12.

 

                 Section 7.13.  Assignment of Contracts.




As additional security for the Obligations, Borrower hereby transfers and
assigns to Agent, for the benefit of the Lenders, all of Borrower’s right, title
and interest, but not its liability, in, under, and to all contracts and
agreements related to the Collateral and agrees that all of the same are covered
by the security agreement provisions of the Security Agreements.  Borrower
agrees to deliver to Agent from time to time upon Agent’s request such consents
to the foregoing assignment from parties contracting with Borrower as Agent may
require. Neither this assignment nor any action by Agent or any Lender shall
constitute an assumption by Agent or any Lender of any obligation under any
contract.

 

CREDIT AGREEMENT - TERM LOAN (HII Technologies)

Page 31




--------------------------------------------------------------------------------

Borrower hereby agrees to perform all of its obligations under any contract, and
Borrower shall continue to be liable for all obligations of Borrower with
respect thereto.  Agent, upon the written instruction of the Majority Lenders,
shall have the right at any time (but shall have no obligation) to take in its
name or in the name of Borrower such action as the Majority Lenders may
determine to be necessary to cure any default under any contract or to protect
the rights of Borrower, Agent or the Lenders with respect thereto.  Borrower
irrevocably constitutes and appoints Agent, for the benefit of the Lenders, as
Borrower’s attorney-in-fact, which power of attorney is coupled with an interest
and irrevocable, to enforce in Borrower’s name or in Agent’s or any Lender’s
name all rights of Borrower under any contract.  Neither Agent nor any Lender
shall incur any liability if any action so taken by it or on its behalf shall
prove to be inadequate or invalid.  Borrower indemnifies and holds Agent and
each Lender harmless against and from any loss, cost, liability or expense
(including, but not limited to, consultants’ fees and expenses and attorneys’
fees and expenses) incurred in connection with Borrower’s failure to perform
such contracts or any action taken by Agent or any Lender, except as set forth
in the next sentence.  WITHOUT LIMITATION, THE FOREGOING INDEMNITIES SHALL APPLY
TO AGENT AND TO EACH LENDER WITH RESPECT TO MATTERS WHICH IN WHOLE OR IN PART
ARE CAUSED BY OR ARISE OUT OF, OR ARE CLAIMED TO BE CAUSED BY OR ARISE OUT OF,
THE NEGLIGENCE (WHETHER SOLE, COMPARATIVE OR CONTRIBUTORY) OR STRICT LIABILITY
OF LENDER.  HOWEVER, SUCH INDEMNITIES SHALL NOT APPLY TO LENDER TO THE EXTENT
THAT THE SUBJECT OF THE INDEMNIFICATION IS CAUSED BY OR ARISES OUT OF THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF LENDER.  Borrower represents and warrants to
Agent and to each Lender that the copy of any contract furnished or to be
furnished to Agent is and shall be a true and complete copy thereof, that there
have been no modifications thereof which are not fully set forth in the copies
delivered, and that Borrower’s interest therein is not subject to any claim,
setoff, or encumbrance.

 

            Section 7.14.  Inspection.




Agent, each Lender and their agents may inspect the Collateral at any reasonable
time upon advance notice, unless Agent or any Lender deems such inspection is of
an emergency nature, in which event Borrower shall provide Agent, each Lender
and their agents with immediate access to the Collateral or to the location of
the Collateral.  Borrower will furnish to Agent, each Lender and their agents,
for inspection and copying, all specifications, books and records, and other
documents and information that Lender may request from time to time.

 

                Section 7.15.  Notice to Agent.




Borrower shall promptly within five (5) days after the occurrence of any of the
following events, notify Agent in writing thereof, specifying in each case the
action Borrower has taken or will take with respect thereto:  (a) any violation
of any law or Governmental Requirement; (b) any litigation, arbitration or
governmental investigation or proceeding instituted or threatened against
Borrower, any Guarantor or any Subsidiary, and any material development therein;
(c) any labor controversy pending or threatened against Borrower, any Guarantor
or any Subsidiary, or any contractor thereof, and any material development in
any labor controversy; (d) any notice received by Borrower, any Guarantor or any
Subsidiary with respect to the cancellation, alteration or non-renewal of any
insurance coverage maintained with respect to the Collateral; (e) any lien filed
against the Collateral; or (f) any required permit, license, certificate or
approval with respect to the Collateral lapses or ceases to be in full force and
effect.


 

CREDIT AGREEMENT - TERM LOAN (HII Technologies)

Page 32






--------------------------------------------------------------------------------



            Section 7.16.  Other Information.

Borrower shall furnish to Agent and Lenders from time to time upon Agent’s
request such other information relating to Borrower, any Guarantor, any
Subsidiary, the Collateral or any other indemnitor or other person or party
connected with Borrower, any Guarantor, any Subsidiary, the Loan, the Collateral
or any security for the Loan.

 

                Section 7.17.  Reports and Testing.




Borrower shall promptly deliver to Agent and Lenders copies of all reports,
studies, inspections and tests made on any property on which the Collateral is
or has been located.

 

                Section 7.18.  Appraisal.




Agent, for the benefit of the Lenders, may obtain from time to time, an
appraisal of all or any part of the Collateral prepared in accordance with
written instructions from Agent by a third-party appraiser engaged directly by
Agent and approved by the Majority Lenders.  Each such appraiser and appraisal
shall be satisfactory to Agent (including satisfaction of applicable regulatory
requirements).  The cost of any such appraisal shall be borne by Borrower;
provided that in no event shall Borrower be responsible for the cost of more
than one appraisal in any twelve (12) month period, unless a Default or Event of
Default has occurred.  Borrower acknowledges and agrees that Agent will be
obtaining an appraisal of the Collateral in connection with its diligence, the
cost of such appraisal to be borne by Borrower, provided that such appraisal
will be delivered after the Closing Date and Borrower shall fully cooperate with
the appraiser to complete such appraisal within thirty (30) days of the Closing
Date.

 

             Section 7.19. Financial Covenants.




(a)  Fixed Charge Coverage Ratio.  Borrower shall maintain at all times, as
determined on the last day of each fiscal quarter commencing December 31, 2014
for the twelve (12) month period then ending, a Fixed Charge Coverage Ratio of
not less than 1.20 to 1.00; provided, that with regard to the calculation of the
foregoing for every testing period prior to the first anniversary of the Closing
Date, clause (b) of the definition of Fixed Charge Coverage Ratio will be
calculated for the period of time from the Closing Date to the date of
calculation, annualized to give effect to a twelve (12) month period.




(b)  Tangible Net Worth.  Borrower shall maintain at all times, as determined on
the last day of each fiscal quarter commencing December 31, 2014, a Tangible Net
Worth of not less than $1,000,000.




(c)  Capital Expenditures.  Borrower will not and will not permit any Subsidiary
to either make or commit or agree to make any Capital Expenditure that was not
included in the annual budget provided to, and approved by the Majority Lenders,
during any fiscal quarter that would cause the aggregate amount of all Capital
Expenditures in such fiscal quarter to exceed $100,000, unless otherwise agreed
to by the Majority Lenders in





CREDIT AGREEMENT - TERM LOAN (HII Technologies)

Page 33




--------------------------------------------------------------------------------







writing.  Majority Lenders hereby agree that the Capital Expenditures set forth
on Schedule 8.19 shall be deemed approved for the annual budget for 2015;
provided, however, that when such payment becomes due and payable, if a Default
or Event of Default is occurring or would result from such payment, the payment
will be deferred until such time when no Default or Event of Default exists or
would result from such payment.




(d)  First Lien Leverage Ratio.  Borrower shall maintain at all times, as
determined on the last day of each fiscal quarter for the twelve (12) month
period then ending, a First Lien Leverage Ratio of no greater than (i) for the
period ending December 31, 2014, 3.00 to 1.00; (ii) for the period ending March
31, 2015, 2.75 to 1.00; (iii) for the period ending June 30, 2015, 2.50 to 1.00;
(iv) for the period ending September 30, 2015, 2.25 to 1.00; and (v) for the
period ending December 31, 2015, and each fiscal quarter thereafter, 2.00 to
1.00.




(e)  Ratio of EBITDA to Interest Expense.  Borrower will not permit, as
determined on the last day of each fiscal quarter for such fiscal quarter then
ending, the ratio of EBITDA for the twelve-month period ending on such date to
cash Interest Expense for the twelve-month period ending on such date to be less
than:  (i) for the period ending December 31, 2014, 2.75 to 1.00, (ii) for each
period ending during the calendar year 2015, 3.75 to 1.00, and (iii) for each
period ending during the calendar year 2016 and each year thereafter, 4.75 to
1.0.




(f)  Debt Service Reserve Account.  Borrower shall maintain at all times a
balance in the Debt Service Reserve Account sufficient to pay all Debt and
Interest Expense to be paid during the next fiscal quarter. It is expressly
understood that the Debt Service Reserve Account is not an advance payment of
Debt and Interest Expense and will be held by Agent as security for the
performance of Borrower under this Agreement.  If at any time any payment due
under any Debt of Borrower is overdue and unpaid, at the option (and without
obligation) of the Majority Lenders, Agent may apply any portion of the Debt
Service Reserve Account to the payment of any such overdue payment.  Should any
portion of the Debt Service Reserve Account be appropriated and applied by Agent
for the payment of overdue amounts owing on any Debt, including the Obligations
or should the amount of the Debt Service Reserve Account be insufficient to pay
all Debt and Interest Expense to be paid during the next fiscal quarter of
Borrower, Borrower must, upon the written demand of Agent, forthwith remit to
Agent, a sufficient amount in cash to restore the Debt Service Reserve Account
to the amount required hereunder.

 

                Section 7.20.  Operations Meeting.




Borrower will hold a regularly scheduled operations meeting with Agent and the
Lenders at least monthly during the period prior to the first anniversary of the
Closing Date and at least quarterly thereafter.  Such operations meetings may be
conducted telephonically.

 

             Section 7.21.  Cash Collateral Account; Collections Account.




Except as set forth below, all proceeds of Collateral shall be deposited by
Borrower into a blocked account administered by Agent (the “Cash Collateral
Account”), pursuant to a blocked account agreement in form and substance
satisfactory to Agent.  The Term Loan shall be advanced into the Cash Collateral
Account to be disbursed for Approved Uses, including without limitation,
payments for Borrower’s existing Capitalized Leases set forth on Schedule 8.21
hereof (“Permitted Capital


 

CREDIT AGREEMENT - TERM LOAN (HII Technologies)

Page 34




--------------------------------------------------------------------------------

Leases”).  Notwithstanding the foregoing, Borrower shall direct all Account
Debtors to deliver or transmit all proceeds of Accounts Receivable into a
lockbox account as specified by Agent (the “Collections Account”), which such
Collections Account shall be subject to a blocked account agreement in form and
substance satisfactory to Agent.  Additionally, Borrower shall immediately
deliver all payments on, and proceeds of Accounts Receivable, to the Collections
Account.  So long as no Default or Event of Default has occurred, Borrower may
request the use funds in the Collections Account for Approved Uses, subject to
Agent’s and Lenders’ receipt and approval of a budget for such uses and other
supporting documentation reasonably requested by Agent or Lender.  Upon the
occurrence of an Event of Default, Agent shall be, and hereby is, authorized to
pay on a daily basis all amounts in the Collections Account or the Cash
Collateral Account to the Agent, for the benefit of the Lenders, to be applied,
first, to the Term Loan, and, second, to all other Obligations.

 

                 Section 7.22.  Non-Voting Representative.




Until the Term Loan has been paid in full, Agent shall be entitled to designate
one (1) non-voting representative to attend meeting of the boards of directors
(or other applicable governing bodies) of Borrower and any Guarantor.  In
accordance herewith, Borrower shall, and shall cause each Guarantor to, (a) give
timely advance notice to such representative of all meeting of their respective
governing bodies and all proposals to such bodies for action without a meeting,
(b) allow such representative to attend all such meeting, and (c) provide such
representative with copies of all written materials distributed to such
directors in connection with such meeting or proposals for action without a
meeting.  In addition, Borrower and each Guarantor agree to provide Agent with
prompt notice of any actions approved by written consent.  Borrower shall
reimburse the non-voting representative designated by the Lenders for the
reasonable expenses (including travel expenses) incurred by such representative
in attending such meetings.  Agent agrees that so long as McLarty Capital
Partners SBIC, L.P. is a Lender hereunder, they shall have the right to
designate the non-voting representative.

 

               Section 7.23.  Hazardous Material Laws.




(a)  Use and operate all of its facilities and properties in material compliance
with all applicable Hazardous Material Laws, keep all material required permits,
approvals, certificates, licenses and other authorizations required under such
Hazardous Material Laws in effect and remain in compliance therewith, and handle
all Hazardous Materials in material compliance with all applicable Hazardous
Material Laws;




(b)  (i) Promptly notify the Agent and provide copies upon receipt of all
written claims, complaints, notices or inquiries received by any Credit Party
relating to its facilities and properties or compliance with Hazardous Material
Laws which, if adversely determined, could reasonably be expected to have a
Material Adverse Effect and (ii) promptly cure and have dismissed with prejudice
to the reasonable satisfaction of the Agent and the Majority Lenders any
material actions and proceedings relating to compliance with Hazardous Material
Laws to which any Credit Party is named a party, other than such actions





CREDIT AGREEMENT - TERM LOAN (HII Technologies)

Page 35




--------------------------------------------------------------------------------







or proceedings being contested in good faith and with the establishment of
reasonable reserves;




(c)  To the extent necessary to comply in all material respects with Hazardous
Material Laws, remediate or monitor contamination arising from a release or
disposal of Hazardous Material, which solely, or together with other releases or
disposals of Hazardous Materials could reasonably be expected to have a Material
Adverse Effect;




(d)  Provide such information and certifications which the Agent or any Lender
may reasonably request from time to time to evidence compliance with this
Section 8.23.

 

             Section 7.24. Publicly Traded Status.  

 

            HII will not take any action or knowingly take any inaction or file
any document to terminate or cause the termination of the registration of its
common stock under Section 12 of the Securities Act of 1934, as amended, without
Majority Lender's consent.




ARTICLE VIII




NEGATIVE COVENANTS  




Borrower covenants and agrees that, until payment in full of the Obligations,
Borrower will not and will not permit any Subsidiary to, and no Guarantor will,
without obtaining the prior written consent of the Majority Lenders:

 

             Section 8.1.  Debt.

 

           Create, incur, suffer or permit to exist, or assume or guarantee,
directly or indirectly, or otherwise become or remain liable with respect to,
any Debt, contingent or otherwise (including without limitation, any off balance
sheet liabilities), except the Obligations and the Debt set forth on Schedule
9.1.  Notwithstanding the foregoing, Borrower shall be permitted to incur
purchase money Debt and Capitalized Leases in respect of specific items of
equipment after December 31, 2015, provided, however, that (i) any Liens granted
by Borrower in connection with such future purchase money Debt or Capitalized
Lease must also be permitted under (l) of the definition of Permitted Liens;
(ii) no Default or Event of Default exists at the time of such incurrence, (iii)
Borrower can demonstrate pro forma compliance with the financial covenants set
forth in Section 8.19 after the incurrence of such Debt, and (iv) the principal
and interest payment terms of such Debt are approved by the Majority Lenders.



 



                Section 8.2.  Liens.  Create or suffer to be created or to exist
any Lien excepting only Permitted Liens.



 



                Section 8.3.  Organizational Documents.  Modify or amend its
organization documents or suffer or permit a material modification or amendment
to its organizational documents in any manner that reasonably could be expected
to affect any rights of Agent or any Lender under the Loan Documents or have a
Material Adverse Effect.








CREDIT AGREEMENT - TERM LOAN (HII Technologies)

Page 36




--------------------------------------------------------------------------------




 

              Section 8.4.  No Subsidiaries.  Acquire or form any Subsidiary
unless (a) such Subsidiary (i) is a wholly-owned Subsidiary, (ii) executes and
delivers to Agent, for the benefit of the Lenders, a Guaranty and such other
Loan Documents as required by Agent, and (iii) delivers such certificates,
evidences of corporate action, financing statements, opinions of counsel and
other documents as Agent or any Lender may reasonably request, and (b) Borrower,
the appropriate Guarantor or the appropriate Subsidiary executes a Security
Agreement pledging to Agent, for the benefit of the Lenders, the stock of such
new Subsidiary, and delivers to Agent the applicable stock certificates and
stock powers executed in blank, all of the items referred to in (a) and (b)
above to be in form and substance reasonably satisfactory to Agent, in each case
not later than 10 days after the acquisition or formation of such Subsidiary.



 



               Section 8.5.  Dividends.  Declare or pay any Distributions except
as set forth below (“Permitted Distributions”):




(a)  Dividends payable solely in shares of Borrower common stock;




(b)  So long as no Default or Event of Default has occurred and is continuing
and would not exist immediately after such payment, dividends in respect of
Borrower’s currently outstanding shares of its Series A Convertible Preferred
Stock; provided, that Borrower must deliver to Agent pro forma compliance with
the financial covenants set forth in Section 8.19 both before and after the
making of such Permitted Distribution;




(c)  Issuances of Borrower’s common stock upon conversion or exercise of any
equity and/or debt instruments.



 



               Section 8.6.  Acquisitions.  Make any Acquisition, other than
Permitted Acquisitions.

 

               Section 8.7.  Mergers, Conveyances, Consolidations, etc.
 (a) Merge or consolidate with or into any other Person, (b) convey, sell,
lease, transfer, assign or otherwise dispose of all or substantially all of its
assets to any Person, including but not limited to the sale or discount of any
Accounts Receivable (other than in connection with the Account Purchase Credit
Agreement) and any sale/leaseback transaction, or (c) adopt or effect any plan
of reorganization, recapitalization, liquidation or dissolution, except that a
Subsidiary of Borrower may be a party to any merger or consolidation that
constitutes an Acquisition permitted by Section 9.6, provided that such
Subsidiary shall be the survivor of any such merger or consolidation.

 

              Section 8.8.  Change of Name or Location.  Change its name, state
of organization, or the location of its chief executive office without first
notifying Agent in writing of such change at least thirty (30) days before its
effective date.

 

              Section 8.9.  Investments.  Make or permit to remain outstanding
any Investment other than Permitted Investments.

 

              Section 8.10. Subordinated Debt.  Permit any amendment or
modification to the documents evidencing or governing any subordinated debt
permitted by the Majority Lenders





CREDIT AGREEMENT - TERM LOAN (HII Technologies)

Page 37




--------------------------------------------------------------------------------




hereunder, or directly or indirectly, voluntarily prepay, defease or in
substance defease, purchase, redeem, retire, or otherwise acquire, any such
subordinated debt.

 

               Section 8.11. Character of Business.  Change the general
character of its business as conducted on the Closing Date, or engage in any
type of business not reasonably related to its business as presently conducted.

 

                Section 8.12. Management Change.  Permit the termination of, or
change of, (a) Matthew C. Flemming as the Chairman, the President, Chief
Executive Officer, or Chief Financial Officer of Borrower, or (b) the Chief
Executive Officer of any Guarantor.

 

                 Section 8.13. Location of Collateral.  Without at least fifteen
(15) days prior written notice to Agent add any new offices or business
locations, including warehouses (unless such new offices or business locations
contain less than Twenty-Five Thousand Dollars ($25,000) in Borrower’s, such
Guarantor’s or such Subsidiary’s assets or property) or deliver any portion of
the Collateral valued, individually or in the aggregate, in excess of
Twenty-Five Thousand Dollars ($25,000) to a bailee at a location other than to a
bailee and at a location already disclosed to Agent in writing.  If Borrower
intends to deliver any portion of the Collateral valued, individually or in the
aggregate, in excess of Twenty-Five Thousand Dollars ($25,000) to a bailee, and
Agent and such bailee are not already parties to a bailee agreement governing
both the Collateral and the location to which Borrower intends to deliver the
Collateral, then Borrower shall cause such bailee to execute and deliver a
bailee agreement in form and substance satisfactory to Agent.

 

                 Section 8.14. Transactions with Affiliates.  Directly or
indirectly enter into or permit to exist any material transaction with any
Affiliate, except for (i) transactions that are in the ordinary course of
Borrower’s, such Guarantor’s or such Subsidiary’s business, upon fair and
reasonable terms that are no less favorable to Borrower, such Guarantor or such
Subsidiary than would be obtained in an arm’s length transaction with a
non-affiliated Person, (ii) transactions between or Borrower and any Guarantor
or Subsidiary, or (iii) transactions set forth on Schedule 9.14.




ARTICLE IX




EVENTS OF DEFAULT; REMEDIES



 



                  Section 9.1.  Events of Default.  The occurrence of any of the
following events shall constitute an “Event of Default” (herein so called) under
this Agreement:




(a)  Borrower shall fail to pay when due any principal of or interest on the
Term Loan Note under this Agreement or any other Loan Document;




(b)  Borrower shall fail to pay any other monetary amount when due under this
Agreement or any other Loan Document (other than an amount payable under Section
10.01(a)), when due and such failure shall continue unremedied for a period of
five (5) days;








CREDIT AGREEMENT - TERM LOAN (HII Technologies)

Page 38




--------------------------------------------------------------------------------







(c)  any covenant, agreement or condition contained in Section 8.1, 8.2, 8.3,
8.5, 8.6, 8.7, 8.8, 8.10, 8.11, 8.12, 8.13, 8.14, 8.15, 8.19, 8.20, 8.21, 8.22,
8.23 or Article IX of this Agreement  is not fully and timely performed,
observed or kept in all material respects;




(d)  any covenant, agreement or condition contained in this Agreement or in any
other Loan Document (other than as covered by Sections 10.1(a), 10.1(b) and
10.1(c) above) is not fully and timely performed, observed or kept in all
material respects, and which such failure continues for a period of thirty (30)
days after the date any officer of Borrower obtains knowledge of such default or
Agent sends notice to Borrower of such failure; provided, however, that Agent
shall not be required to give any such notice more than two (2) times in any
twelve (12) month period;




(e)  any representation, warranty, certification or statement made or deemed to
have been made by Borrower, any Guarantor or any Subsidiary in this Agreement or
by Borrower, any Guarantor or any Subsidiary or any other Person in any
certificate, financial statement or other document delivered pursuant to this
Agreement, including, without limitation, any other Loan Document, shall prove
to have been incorrect in any material respect when made;




(f)  any event or condition shall occur and continue unremedied or unwaived for
a period beyond any applicable cure period provided pursuant to the terms of any
Debt of Borrower, any Guarantor, or any Subsidiary which entitles (or, with the
giving of notice or lapse of time or both, would entitle) the holder of any such
Debt to accelerate the maturity thereof;




(g)  Borrower, any Guarantor or any Subsidiary shall commence a voluntary case
or other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing;




(h)  an involuntary case or other proceeding shall be commenced against
Borrower, any Guarantor, or any Subsidiary seeking liquidation, reorganization
or other relief with respect to it or its debts under any bankruptcy, insolvency
or other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of forty-five (45) days; or
an order for relief shall be entered against Borrower, any Guarantor, or any
Subsidiary under the federal bankruptcy laws as now or hereafter in effect;




(i)  (i) the service of process seeking to attach, by trustee or similar
process, any funds of Borrower, any Guarantor, or any Subsidiary, or (ii) a
notice of lien or levy is filed against any of the assets of Borrower, any
Guarantor, or any Subsidiary by any Governmental Authority, and the same under
subclauses (i) and (ii) hereof are not, within fifteen (15) days after





CREDIT AGREEMENT - TERM LOAN (HII Technologies)

Page 39




--------------------------------------------------------------------------------







the occurrence thereof, discharged or stayed (whether through the posting of a
bond or otherwise);   




(j)  (i) any material portion of the assets of Borrower, any Guarantor, or any
Subsidiary is attached, seized, levied on, or comes into possession of a trustee
or receiver, or (ii) any court order enjoins, restrains, or prevents Borrower,
any Guarantor, or any Subsidiary from conducting all or any material part of its
business;




(k)  one or more final, non-appealable judgments or orders for the payment of
money in an aggregate amount outstanding at any time shall be rendered against
Borrower, any Guarantor or any Subsidiary and such judgment or order (i) shall
continue unsatisfied and unstayed (unless bonded with a supersedeas bond at
least equal to such judgment or order) for a period of thirty (30) days or (ii)
is not fully paid and satisfied at least ten  days prior to the date on which
any of its assets may be lawfully sold to satisfy such judgment or order;




(l)  one or more judgments or orders for the payment of money in an aggregate
amount exceeding $50,000 shall be rendered against Borrower, any Guarantor or
any Subsidiary, whether or not otherwise bonded or stayed;




(m)  the sale, pledge, encumbrance, assignment or transfer, voluntarily or
involuntarily, of any interest in any Borrower (other than publicly-traded
shares of HII), any Guarantor, or any Subsidiary, without the prior written
consent of the Majority Lenders;




(n)  a Change in Control;




(o)  the occurrence of any breach or default under any terms or provisions of
any Permitted Subordinated Debt or of any Subordination Agreement or the
occurrence of any event requiring the prepayment of any Permitted Subordinated
Debt;




(p)  any Governmental Approval shall have been (i) revoked, rescinded,
suspended, modified in an adverse manner or not renewed in the ordinary course
for a full term or (ii) subject to any decision by a Governmental Authority that
designates a hearing with respect to any applications for renewal of any of such
Governmental Approval or that could result in the Governmental Authority taking
any of the actions described in clause (i) above, and such decision or such
revocation, rescission, suspension, modification or non-renewal adversely
affects the legal qualifications of Borrower, any Guarantor or any Subsidiary to
hold such Governmental Approval in any applicable jurisdiction and such
revocation, rescission, suspension, modification or non-renewal could reasonably
be expected to affect the status of or legal qualifications of Borrower or any
of its Subsidiaries to hold any Governmental Approval in any other jurisdiction;
or




(q)  the occurrence of an event of default under the Account Purchase Credit
Agreement.



 



                  Section 9.2.  Remedies.  If any of the Events of Default
specified in Section 10.1 shall occur, then (a) Agent, upon the written
instruction of the Majority Lenders, shall be entitled





CREDIT AGREEMENT - TERM LOAN (HII Technologies)

Page 40




--------------------------------------------------------------------------------




 

(i) by notice to Borrower, to declare the commitments and the obligation to make
advances hereunder, if any, to be terminated, whereupon the same shall forthwith
terminate, and (ii) to declare the Term Loan Note and all interest accrued and
unpaid thereon, and all other amounts payable under the Term Loan Note, this
Agreement, and the other Loan Documents, to be forthwith due and payable,
whereupon the notes, all such interest and all such other amounts, shall become
and be forthwith due and payable without presentment, demand, protest, or
further notice of any kind (including, without limitation, notice of default,
notice of intent to accelerate and notice of acceleration), all of which are
hereby expressly waived by Borrower, and (b) Agent, upon the written instruction
of the Majority Lenders, may avail itself of any and all powers, rights and
remedies available at law or provided in this Agreement, the Term Loan Note, the
other Loan Documents or any other document executed pursuant hereto or in
connection herewith; provided, however, that with respect to any Event of
Default described in Section 10.1(g) or 10.1(h), the entire unpaid principal
amount of the Term Loan Note, all interest accrued and unpaid thereon and all
such other amounts payable under the Term Loan Note, this Agreement and the
other Loan Documents, shall automatically become immediately due and payable,
without presentment, demand, protest, or any notice of any kind (including,
without limitation, notice of default, notice of intent to accelerate and notice
of acceleration), all of which are hereby expressly waived by Borrower.  

 

                     Section 9.3.  Certain Other Remedial Matters.  Upon the
occurrence of any Event of Default, Agent, upon the written instruction of the
Majority Lenders, shall also have the right immediately and without notice, to
take possession of and exercise possessory rights with regard to any property
securing payment of the Obligations.  All powers, rights and remedies of Agent,
for the benefit of the Lenders, set forth in this Article X shall be cumulative
and not exclusive of any other power, right or remedy available to Agent or any
Lender under any Governmental Requirement or under this Agreement, the Note, the
other Loan Documents or any other document executed pursuant hereto or in
connection herewith to enforce the performance or observance of the covenants
and agreements contained in this Agreement and the other Loan Documents, and no
delay or omission of Agent or any Lender to exercise any power, right or remedy
shall impair any such power, right or remedy, or shall be construed to be a
waiver of the right to exercise any such power, right or remedy.  Every power,
right or remedy of Agent or each Lender set forth in this Agreement, the Note,
the other Loan Documents or any other document executed pursuant hereto or in
connection herewith, or afforded by Governmental Requirement may be exercised
from time to time, and as often as may be deemed expedient by Agent or any such
Lender.

 

                    Section 9.4.  Disposition of Collateral.  Upon the
occurrence of any Event of Default, Agent, upon the written instruction of the
Majority Lenders, may exercise all rights and remedies against the Collateral
available under the Code.  Borrower hereby waives notice of the time and place
of any public sale or the time after which any private sale or other disposition
of all or any part of the Collateral may be made.  To the extent such notice may
not be waived under applicable law, any notice made shall be deemed reasonable
if sent to Borrower, addressed as set forth in Section 11.4, at least ten (10)
days prior to (i) the date of any such public sale or (ii) the time after which
any such private sale or other disposition may be made.  The proceeds of the
Collateral shall be applied by Agent, for the benefit of the Lenders, to payment
of the Obligations in such order as the Lenders shall determine, each in its
sole discretion.  





CREDIT AGREEMENT - TERM LOAN (HII Technologies)

Page 41




--------------------------------------------------------------------------------










ARTICLE X




MISCELLANEOUS



 



                Section 10.1. –––Waivers, Etc.  No failure or delay on the part
of Agent or any Lender in exercising any power or right hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such right
or power, or any abandonment or discontinuance of steps to enforce such a right
or power, preclude any other or further exercise thereof or the exercise of any
other right or power.  No course of dealing between Borrower, Agent and any
Lender shall operate as a waiver of any right of Agent or any Lender.  No
modification or waiver of any provision of this Agreement, the Note or any other
Loan Document nor consent to any departure by Borrower therefrom shall in any
event be effective unless the same shall be in writing, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given.  No notice to or demand on Borrower in any case shall entitle
Borrower to any other or further notice or demand in similar or other
circumstances.



 



               Section 10.2. –––Reimbursement of Expenses.  Whether or not the
transactions contemplated by this Agreement shall be consummated, Borrower
agrees to reimburse, within ten (10) days after written demand therefor, (a)
Agent and each Lender for its out-of-pocket expenses, including the fees and
expenses of counsel to Agent or any Lender, in connection with such
transactions, or any of them, or otherwise in connection with this Agreement or
any other Loan Document, including, without limitation, the negotiation,
preparation, execution, administration, modification and enforcement of this
Agreement or any other Loan Document and all fees, including the fees and
expenses of counsel to Agent or any Lender, costs and expenses of Agent or any
Lender in connection with audits, due diligence, transportation, computer,
duplication, consultants, search reports, all filing and recording fees,
appraisals, insurance, environmental inspection fees, survey fees and escrow
fees, and (b) Agent or any Lender for its out-of-pocket expenses, including the
reasonable fees and expenses of its counsel, in connection with the enforcement
of this Agreement or any other Loan Document.  

 

              Section 10.3. –––Venue.  BORROWER, AGENT AND EACH LENDER AGREE
THAT PULASKI COUNTY, ARKANSAS IS PROPER VENUE FOR ANY ACTION OR PROCEEDING
BROUGHT BY BORROWER OR LENDER, WHETHER IN CONTRACT, TORT OR OTHERWISE.  ANY
ACTION OR PROCEEDING AGAINST BORROWER MAY BE BROUGHT IN ANY STATE OR FEDERAL
COURT IN SUCH COUNTY TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW.  TO THE
EXTENT PERMITTED BY APPLICABLE LAW, BORROWER HEREBY IRREVOCABLY (A) SUBMITS TO
THE NONEXCLUSIVE JURISDICTION OF SUCH COURTS, AND (B) WAIVES ANY OBJECTION
BORROWER MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT OR THAT ANY SUCH COURT IS AN INCONVENIENT
FORUM.  BORROWER AGREES THAT SERVICE OF PROCESS UPON BORROWER MAY BE MADE BY
CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, AT BORROWER’S ADDRESSES
SPECIFIED IN SECTION 11.4.  LENDER MAY SERVE PROCESS IN ANY OTHER MANNER





CREDIT AGREEMENT - TERM LOAN (HII Technologies)

Page 42




--------------------------------------------------------------------------------




PERMITTED BY LAW AND MAY BRING ANY ACTION OR PROCEEDING AGAINST BORROWER OR WITH
RESPECT TO ANY OF BORROWER’S PROPERTIES IN COURTS IN OTHER PROPER JURISDICTIONS
OR VENUES.

 

               Section 10.4. Notices.  All notices and other communications
provided for herein shall be in writing (including telex, facsimile, or cable
communication) and shall be mailed, couriered, telecopied, telexed, cabled or
delivered addressed as follows:




If to Borrower Agent, to it at:




HII Technologies, Inc.

710 N. Post Oak Road, Suite 400

Houston, Texas 77024

Attention:  Matthew C. Flemming

Telephone: 713-821-3157

Fax: 832-553-1924

Email:  matt@hiitinc.com




With a copy to:




Indeglia & Carney, LLP

11900 Olympic Blvd., Suite 700

Los Angeles, CA 90064

Attention: Greg Carney

Telephone:  310-982-2720

Fax:  310-982.2719

Email:  greg@indegliacarney.com




If to Agent, to it at:




Heartland Bank

One Information Way, Suite 300

Little Rock, Arkansas 72202

Attention:  

Telephone:  

 

Fax:  501-614-7832




or as to Borrower or Agent, to such other address as shall be designated by such
party in a written notice to the other parties.  All such notices and
communications shall, when mailed, delivered by courier, telecopied, telexed,
transmitted, or cabled, become effective when delivered for overnight (next day
delivery) or transmitted, or if mailed, three (3) Business Days have elapsed
after being deposited in the mail (with first class postage prepaid and
addressed as aforesaid), or when confirmed by telex answerback, transmitted to
the correct telecopier, or delivered to the courier or the cable company, except
that notices and communications from Borrower to Agent shall not be effective
until actually received by Agent.








CREDIT AGREEMENT - TERM LOAN (HII Technologies)

Page 43




--------------------------------------------------------------------------------




 

Section 10.5. GOVERNING LAW.  EACH LOAN DOCUMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK AND THE UNITED
STATES OF AMERICA.



 



             Section 10.6. Survival of Representations, Warranties and
Covenants.  All representations, warranties and covenants contained herein or in
the other Loan Documents or made in writing by Borrower or any Subsidiary in
connection herewith or therewith shall survive the execution and delivery of
this Agreement and the Note, and will bind and inure to the benefit of the
respective successors and assigns of the parties hereto, whether so expressed or
not.  No investigation at any time made by or on behalf of Agent or any Lender
shall diminish Agent’s or such Lender’s right to rely thereon.



 



             Section 10.7. Counterparts; Execution by Facsimile Transmission.
 This Agreement may be executed in several counterparts, and by the parties
hereto on separate counterparts, and each counterpart, when so executed and
delivered, shall constitute an original instrument, and all such separate
counterparts shall constitute but one and the same instrument.  The method of
execution of each Loan Document may be by means of facsimile transmission, and
delivery of such a facsimile transmission shall be deemed an original for
purposes hereof, provided that each party so delivering a facsimile transmission
shall promptly thereafter deliver the original version thereof.

 

            Section 10.8. Separability.  Should any clause, sentence, paragraph
or section of this Agreement be judicially declared to be invalid, unenforceable
or void, such decision shall not have the effect of invalidating or voiding the
remainder of this Agreement, and the parties hereto agree that the part or parts
of this Agreement so held to be invalid, unenforceable or void will be deemed to
have been stricken herefrom and the remainder will have the same force and
effectiveness as if such part or parts had never been included herein. Each
covenant contained in this Agreement shall be construed (absent an express
contrary provision herein) as being independent of each other covenant contained
herein, and compliance with any one covenant shall not (absent such an express
contrary provision) be deemed to excuse compliance with one or more other
covenants.

 

             Section 10.9. Descriptive Headings.  The section headings in this
Agreement have been inserted for convenience only and shall be given no
substantive meaning or significance whatsoever in construing the terms and
provisions of this Agreement.

 

            Section 10.10.Setoff.  Borrower, for itself and its Subsidiaries,
and each Guarantor hereby gives and confirms to Agent and each Lender a right of
setoff of all moneys, securities and other property of Borrower, any Guarantor,
or any Subsidiary and the proceeds thereof, now or hereafter delivered to remain
with or in transit in any manner to Agent or any Lender, its correspondents or
its agents from or for Borrower, any Guarantor, or any Subsidiary, whether for
safekeeping, custody, pledge, transmission, collection or otherwise or coming
into possession of Agent or any Lender in any way, and also, any balance of any
deposit accounts and credits of Borrower, any Guarantor, or any Subsidiary with,
and any and all claims of security for the payment of the Note and of all other
liabilities and obligations now or hereafter owed by Borrower, any Guarantor, or
any Subsidiary to Agent or any Lender, contracted with or acquired





CREDIT AGREEMENT - TERM LOAN (HII Technologies)

Page 44




--------------------------------------------------------------------------------




by Agent or any Lender, whether such liabilities and obligations be joint,
several, absolute, contingent, secured, unsecured, matured or unmatured, and
Borrower, for itself and its Subsidiaries, and each Guarantor, hereby authorizes
Agent and each Lender at any time or times, while there is then continuing an
Event of Default without prior notice, to apply such money, securities, other
property, proceeds, balances, credits of claims, or any part of the foregoing,
to any or all of the Obligations now or hereafter existing, whether such
Obligations be contingent, unmatured or otherwise, and whether any collateral
security therefor is deemed adequate or not.  The rights described herein shall
be in addition to any collateral security described in any separate agreement
executed by Borrower.  

 

               Section 10.11.Successors and Assigns; Participations.




(a)  All covenants, promises and agreements by or on behalf of Borrower, any
Guarantor or any Subsidiary, Agent or any Lender contained in this Agreement and
the other Loan Documents shall bind and inure to the benefit of their respective
successors and permitted assigns.  None of Borrower, any Guarantor or any
Subsidiary may assign or transfer any of its rights or obligations under the
Loan Documents without the prior written consent of the Majority Lenders.




(b)  Any Lender may sell participations to one or more banks or other financial
institutions in all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including all or a portion of any of the
Term Loan and the Obligations of Borrower owing to it and the Term Loan Note
held by it).  Each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to its pro rata share of the Loan.  Notwithstanding
the foregoing, no such assignment shall be made (i) to Borrower, any Guarantor
or any other Person liable for any part of the Obligations or any of Affiliate
or Subsidiary of the foregoing, or (ii) to any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (ii).




(c)  Notwithstanding any other provision herein, Agent or any Lender may, in
connection with any assignment or participation or proposed assignment or
participation pursuant to this Section 11.11, disclose to the assignee or
participant or proposed assignee or participant, any information relating to
Borrower or any Subsidiary furnished to Agent or any Lender by or on behalf of
Borrower or any Subsidiary.

 

              Section 10.12.–––Interest.  All agreements between Borrower and
Agent or any Lender, whether now existing or hereafter arising and whether
written or oral, are hereby expressly limited so that in no contingency or event
whatsoever, whether by reason of demand being made on the Term Loan Note or
otherwise, shall the amount contracted for, charged, reserved or received by
Agent or any Lender for the use, forbearance, or detention of the money to be
loaned under this Agreement or otherwise or for the payment or performance of
any covenant or obligation contained herein or in any other Loan Document exceed
the Highest Lawful Rate.  If, as a result of any circumstances whatsoever,
fulfillment by Borrower of any provision hereof or of any of such documents, at
the time performance of such provision shall be due, shall involve





CREDIT AGREEMENT - TERM LOAN (HII Technologies)

Page 45




--------------------------------------------------------------------------------




transcending the limit of validity prescribed by applicable usury law or result
in Agent or any Lender having or being deemed to have contracted for, charged,
reserved or received interest (or amounts deemed to be interest) in excess of
the maximum lawful rate or amount of interest allowed by applicable law to be so
contracted for, charged, reserved or received by Agent or any Lender, then, ipso
facto, the obligation to be fulfilled by Borrower shall be reduced to the limit
of such validity, and if, from any such circumstance, Agent or any Lender shall
ever receive interest or anything which might be deemed interest under
applicable law which would exceed the Highest Lawful Rate, such amount which
would be excessive interest shall be refunded to Borrower, or, to the extent
(i) permitted by applicable law and (ii) such excessive interest does not exceed
the unpaid principal balance of the Term Loan Note and the amounts owing on
other Obligations of Borrower to Agent or the Lenders under any Loan Document,
applied to the reduction of the principal amount owing on account of the Term
Loan Note or the amounts owing on other Obligations of Borrower to Agent or the
Lenders under any Loan Document and not to the payment of interest.  All sums
paid or agreed to be paid to Agent or any Lender for the use, forbearance, or
detention of the indebtedness of Borrower to the Lenders shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full term of such indebtedness until payment in full of the
principal thereof (including the period of any renewal or extension thereof) so
that the interest on account of such indebtedness shall not exceed the Highest
Lawful Rate.  The terms and provisions of this Section 11.12 shall control and
supersede every other provision hereof and of all other agreements between
Borrower and Agent or any Lender.  

 

                Section 10.13.Indemnification.  Borrower agrees:




(a)  TO INDEMNIFY LENDER AND ITS AFFILIATES AND EACH OF ITS OFFICERS, DIRECTORS,
EMPLOYEES, SHAREHOLDERS, REPRESENTATIVES, AGENTS, ATTORNEYS, ACCOUNTANTS AND
EXPERTS (“INDEMNIFIED PARTIES”) FROM, HOLD EACH OF THEM HARMLESS AGAINST AND
PROMPTLY UPON DEMAND PAY OR REIMBURSE EACH OF THEM FOR, THE INDEMNITY MATTERS
WHICH ARE ACTUALLY INCURRED BY OR ASSERTED AGAINST OR INVOLVE ANY OF THEM
(WHETHER OR NOT ANY OF THEM IS DESIGNATED A PARTY THERETO) AS A RESULT OF,
ARISING OUT OF OR IN ANY WAY RELATED TO (I) ANY ACTUAL OR PROPOSED USE BY
BORROWER OF THE PROCEEDS OF THE LOAN, (II) THE EXECUTION, DELIVERY AND
PERFORMANCE OF THE LOAN DOCUMENTS, (III) THE OPERATION OF THE BUSINESS OF
BORROWER, ANY GUARANTOR OR THE SUBSIDIARIES, (IV) THE FAILURE OF BORROWER OR ANY
OF THE SUBSIDIARIES TO COMPLY WITH THE TERMS OF ANY LOAN DOCUMENT OR WITH ANY
GOVERNMENTAL REQUIREMENT, (V) ANY INACCURACY OF ANY REPRESENTATION OR ANY BREACH
OF ANY WARRANTY OF BORROWER, ANY GUARANTOR OR ANY OF THE SUBSIDIARIES SET FORTH
IN ANY OF THE LOAN DOCUMENTS, (VI) ANY ASSERTION THAT LENDERS WERE NOT ENTITLED
TO RECEIVE THE PROCEEDS RECEIVED PURSUANT TO THE LOAN DOCUMENTS OR (VII) ANY
OTHER ASPECT OF THE LOAN DOCUMENTS, INCLUDING, WITHOUT LIMITATION, THE
REASONABLE FEES AND DISBURSEMENTS OF COUNSEL AND ALL OTHER EXPENSES INCURRED





CREDIT AGREEMENT - TERM LOAN (HII Technologies)

Page 46




--------------------------------------------------------------------------------







IN CONNECTION WITH INVESTIGATING, DEFENDING OR PREPARING TO DEFEND ANY SUCH
ACTION, SUIT, PROCEEDING (INCLUDING ANY INVESTIGATIONS, LITIGATIONS OR
INQUIRIES) OR CLAIM AND INCLUDING ALL INDEMNITY MATTERS ARISING BY REASON OF THE
NEGLIGENCE OF ANY INDEMNIFIED PARTY (EXCEPT AS TO THE EXTENT ANY SUCH INDEMNITY
MATTERS HAVE BEEN CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH
INDEMNIFIED PARTY, IT BEING THE INTENT OF THE PARTIES THAT EACH INDEMNIFIED
PARTY SHALL BE INDEMNIFIED FROM INDEMNITY MATTERS CAUSED BY THE NEGLIGENCE,
WHETHER SOLE, JOINT, CONCURRENT, CONTRIBUTORY, ACTIVE OR PASSIVE, OF SUCH
INDEMNIFIED PARTY); AND




(b)  TO INDEMNIFY AND HOLD HARMLESS FROM TIME TO TIME THE INDEMNIFIED PARTY FROM
AND AGAINST ANY AND ALL LOSSES, CLAIMS, COST RECOVERY ACTIONS, ADMINISTRATIVE
ORDERS OR PROCEEDINGS, DAMAGES AND LIABILITIES TO WHICH ANY SUCH PERSON MAY
BECOME SUBJECT (I) UNDER ANY ENVIRONMENTAL LAW APPLICABLE TO BORROWER, THE
GUARANTORS, THE SUBSIDIARIES, OR ANY OF THEIR PROPERTIES, INCLUDING, WITHOUT
LIMITATION, THE TREATMENT OR DISPOSAL OF HAZARDOUS SUBSTANCES ON ANY OF THEIR
PROPERTIES, (II) AS A RESULT OF THE BREACH OR NON-COMPLIANCE BY BORROWER, ANY
GUARANTOR OR ANY SUBSIDIARY WITH ANY ENVIRONMENTAL LAW APPLICABLE TO BORROWER OR
ANY SUBSIDIARY, (III) DUE TO PAST OWNERSHIP BY BORROWER, ANY GUARANTOR OR ANY
SUBSIDIARY OF ANY OF ITS PROPERTIES OR PAST ACTIVITY ON ANY OF ITS PROPERTIES
WHICH, THOUGH LAWFUL AND FULLY PERMISSIBLE AT THE TIME, COULD RESULT IN PRESENT
LIABILITY, (IV) THE PRESENCE, USE, RELEASE, STORAGE, TREATMENT OR DISPOSAL OF
HAZARDOUS SUBSTANCES ON OR AT ANY OF THE PROPERTIES OWNED OR OPERATED BY
BORROWER, ANY GUARANTOR OR ANY SUBSIDIARY OR (V) ANY OTHER ENVIRONMENTAL, HEALTH
OR SAFETY CONDITION IN CONNECTION WITH THE BUSINESS OF BORROWER, ANY GUARANTOR
OR ANY SUBSIDIARY.  




(c)  Borrower’s obligations under this Section 11.13 shall survive the
termination of this Agreement and the payment in full of the Term Loan Note and
all other amounts payable hereunder.

 

                Section 10.14.–––Payments Set Aside.  To the extent any payments
on the Obligations or proceeds of any Collateral or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other Person under any Debtor Relief Law, then to the
extent of such recovery, the Obligations or part thereof originally intended to
be satisfied, and all rights and remedies therefor, shall be revived and shall
continue in full force and effect, and Agent’s and Lenders’ rights, powers and
remedies under this Agreement and each other Loan Document shall continue in
full force and effect, as if such payment had not been made or such enforcement





CREDIT AGREEMENT - TERM LOAN (HII Technologies)

Page 47




--------------------------------------------------------------------------------




or setoff had not occurred.  In such event, each Loan Document shall be
automatically reinstated and Borrower and each Subsidiary shall take such action
as may be reasonably requested by Agent or any Lender to effect such
reinstatement.

 

             Section 10.15.Amendments, Etc.  No amendment or waiver of any
provision of this Agreement, the Term Loan Note or any other Loan Document, nor
consent to any departure by Borrower or any Subsidiary herefrom or therefrom,
shall in any event be effective unless the same shall be in writing and signed
by Borrower and/or the applicable Subsidiary, as to amendments, and by Agent,
upon the approval of the Majority Lenders, in all cases, and then, in any case,
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.

 

                Section 10.16.Relationship of the Parties.  This Agreement
provides for the making of a loan by Lenders, each in its capacity as a lender,
to Borrower, in its capacity as a borrower, and for the payment of interest and
repayment of principal by Borrower to Lenders.  The relationship between Lenders
and Borrower is limited to that of creditor/secured party, on the one hand, and
debtor, on the other hand.  The provisions herein for compliance with financial
and other covenants, delivery of financial, environmental and other reports, and
financial, environmental and other inspections, investigations, audits,
examinations or tests are intended solely for the benefit of each Lender to
protect its interests as a lender in assuring payments of interest and repayment
of principal and nothing contained in this Agreement or any other Loan Document
shall be construed as permitting or obligating Agent or any Lender to act as
financial or business advisors or consultants to Borrower, any Guarantor, or any
Subsidiary, as permitting or obligating Agent or any Lender to control Borrower
or any Subsidiary or to conduct or operate Borrower’s, any Guarantor’s or any
Subsidiary’s operations, as creating any fiduciary obligation on the part of
Agent or any Lender to Borrower, any Guarantor, or any Subsidiary, or as
creating any joint venture, agency, or other relationship between the parties
other than as explicitly and specifically stated in this Agreement.  Borrower
acknowledges that it has had the opportunity to obtain the advice of experienced
counsel of its own choosing in connection with the negotiation and execution of
this Agreement and the other Loan Documents and to obtain the advice of such
counsel with respect to all matters contained herein.  Borrower further
acknowledges that it is experienced with respect to financial and credit matters
and has made its own independent decision to apply to Lenders for the financial
accommodations provided hereby and to execute and deliver this Agreement and the
other Loan Documents.

 

               Section 10.17.–––Certain Matters of Construction.  The masculine
and neuter genders used in this Agreement each includes the masculine, feminine
and neuter genders, and whenever the singular number is used, the same shall
include the plural where appropriate, and vice versa.  Wherever the term
“including” or a similar term is used in this Agreement, it shall be read as if
it were written “including by way of example only and without in any way
limiting the generality of the clause or concept referred to.”  References to
Borrower or Guarantor shall mean, each person comprising same, jointly and
severally.

 

              Section 10.18.JURY TRIAL WAIVER.  EACH OF BORROWER AND LENDER, FOR
ITSELF AND ANY OF ITS AFFILIATES, HEREBY WAIVES ANY RIGHT TO A JURY TRIAL WITH
RESPECT TO ANY MATTER ARISING OR RELATING TO THIS





CREDIT AGREEMENT - TERM LOAN (HII Technologies)

Page 48




--------------------------------------------------------------------------------




AGREEMENT, THE NOTE OR THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.

 

Section 10.19. FINAL AGREEMENT.  THIS WRITTEN AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.




ARTICLE XI




AGENT



 



               Section 11.1. Appointment of the Agent.  Each Lender and the
holder of each Note (if issued) irrevocably appoints and authorizes the Agent to
act on behalf of such Lender or holder under this Agreement and the other Loan
Documents and to exercise such powers hereunder and thereunder as are
specifically delegated to the Agent by the terms hereof and thereof, together
with such powers as may be reasonably incidental thereto, including without
limitation the power to execute or authorize the execution of financing or
similar statements or notices, and other documents. In performing its functions
and duties under this Agreement, the Agent shall act solely as agent of the
Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for Borrower, any
Guarantor or any Subsidiary.



 



              Section 11.2. Deposit Account with the Agent or any Lender.
 Borrower authorizes the Agent, in the Agent’s sole discretion, upon notice to
the Borrower to charge the Cash Collateral Account, the Collections Account, or
any general deposit account maintained with the Agent for the amount of any
principal, interest, or other amounts or costs due under this Agreement when the
same become due and payable under the terms of this Agreement or the Notes.



 



             Section 11.3. Scope of the Agent’s Duties.  The Agent shall have no
duties or responsibilities except those expressly set forth herein, and shall
not, by reason of this Agreement or otherwise, have a fiduciary relationship
with any Lender (and no implied covenants or other obligations shall be read
into this Agreement against the Agent). None of the Agent, its Affiliates nor
any of their respective directors, officers, employees or agents shall be liable
to any Lender for any action taken or omitted to be taken by it or them under
this Agreement or any document executed pursuant hereto, or in connection
herewith or therewith with the consent or at the request of the Majority Lenders
(or all of the Lenders for those acts requiring consent of all of the Lenders)
(except for its or their own willful misconduct or gross negligence), nor be
responsible for or have any duties to ascertain, inquire into or verify (a) any
recitals or warranties made by Borrower, any Guarantor or any Subsidiary, or any
officer thereof contained herein or therein, (b) the effectiveness,
enforceability, validity or due execution of this Agreement or any document
executed pursuant hereto or any security thereunder, (c) the performance by the
Borrower, any Guarantor or any Subsidiary of their respective obligations





CREDIT AGREEMENT - TERM LOAN (HII Technologies)

Page 49




--------------------------------------------------------------------------------




hereunder or thereunder, or (d) the satisfaction of any condition hereunder or
thereunder. The Agent and its Affiliates shall be entitled to rely upon any
certificate, notice, document or other communication (including any cable,
telegraph, telex, facsimile transmission or oral communication) believed by it
to be genuine and correct and to have been sent or given by or on behalf of a
proper person. The Agent may treat the payee of any Note as the holder thereof.
The Agent may employ agents and may consult with legal counsel, independent
public accountants and other experts selected by it and shall not be liable to
the Lenders (except as to money or property received by them or their authorized
agents), for the negligence or misconduct of any such agent selected by it with
reasonable care or for any action taken or omitted to be taken by it in good
faith in accordance with the advice of such counsel, accountants or experts.



 



               Section 11.4. Successor Agent.  The Agent may resign as such at
any time upon at least thirty (30) days prior notice to the Borrowers and each
of the Lenders. If the Agent at any time shall resign or if the office of the
Agent shall become vacant for any other reason, Majority Lenders shall, by
written instrument, appoint successor agent(s) (“Successor Agent”) satisfactory
to such Majority Lenders and, so long as no Default or Event of Default has
occurred and is continuing, to the Borrower (which approval shall not be
unreasonably withheld or delayed).  Such Successor Agent shall thereupon become
the Agent hereunder, as applicable, and the Agent shall deliver or cause to be
delivered to any successor agent such documents of transfer and assignment as
such Successor Agent may reasonably request. If a Successor Agent is not so
appointed or does not accept such appointment before the resigning Agent’s
resignation becomes effective, the resigning Agent may appoint a temporary
successor to act until such appointment by the Majority Lenders and, if
applicable, the Borrowers, is made and accepted, or if no such temporary
successor is appointed as provided above by the resigning Agent, the Majority
Lenders shall thereafter perform all of the duties of the resigning Agent
hereunder until such appointment by the Majority Lenders and, if applicable, the
Borrower, is made and accepted. Such Successor Agent shall succeed to all of the
rights and obligations of the resigning Agent as if originally named. The
resigning Agent shall duly assign, transfer and deliver to such Successor Agent
all moneys at the time held by the resigning Agent hereunder after deducting
therefrom its expenses for which it is entitled to be reimbursed hereunder. Upon
such succession of any such Successor Agent, the resigning Agent shall be
discharged from its duties and obligations, in its capacity as the Agent
hereunder, except for its gross negligence or willful misconduct arising prior
to its resignation hereunder, and the provisions of this Article XII shall
continue in effect for the benefit of the resigning Agent in respect of any
actions taken or omitted to be taken by it while it was acting as the Agent.  

 

             Section 11.5. Credit Decisions.  Each Lender acknowledges that it
has, independently of the Agent and each other Lender and based on the financial
statements of the Borrowers and such other documents, information and
investigations as it has deemed appropriate, made its own credit decision to
extend credit hereunder from time to time. Each Lender also acknowledges that it
will, independently of the Agent and each other Lender and based on such other
documents, information and investigations as it shall deem appropriate at any
time, continue to make its own credit decisions as to exercising or not
exercising from time to time any rights and privileges available to it under
this Agreement, any Loan Document or any other document executed pursuant
hereto.








CREDIT AGREEMENT - TERM LOAN (HII Technologies)

Page 50




--------------------------------------------------------------------------------




 

Section 11.6. Authority of the Agent to Enforce This Agreement.  Each Lender,
subject to the terms and conditions of this Agreement, grants the Agent full
power and authority as attorney-in-fact to institute and maintain actions, suits
or proceedings for the collection and enforcement of any Obligations outstanding
under this Agreement or any other Loan Document and to file such proofs of debt
or other documents as may be necessary to have the claims of the Lenders allowed
in any proceeding relative to Borrower, any Guarantor or any Subsidiary, or
their respective creditors or affecting their respective properties, and to take
such other actions which the Agent considers to be necessary or desirable for
the protection, collection and enforcement of the Notes, this Agreement or the
other Loan Documents.



 



Section 11.7. Indemnification of the Agent.  The Lenders agree (which agreement
shall survive the expiration or termination of this Agreement) to indemnify the
Agent and its Affiliates (to the extent not reimbursed by the Borrower, but
without limiting any obligation of the Borrower to make such reimbursement),
ratably according to their respective interest, from and against any and all
claims, damages, losses, liabilities, costs or expenses of any kind or nature
whatsoever (including, without limitation, reasonable fees and expenses of house
and outside counsel) which may be imposed on, incurred by, or asserted against
the Agent and its Affiliates in any way relating to or arising out of this
Agreement, any of the other Loan Documents or the transactions contemplated
hereby or any action taken or omitted by the Agent and its Affiliates under this
Agreement or any of the Loan Documents; provided, however, that no Lender shall
be liable for any portion of such claims, damages, losses, liabilities, costs or
expenses resulting from the Agent’s or its Affiliate’s gross negligence or
willful misconduct. Without limitation of the foregoing, each Lender agrees to
reimburse the Agent and its Affiliates promptly upon demand for its ratable
share of any reasonable out-of-pocket expenses (including, without limitation,
reasonable fees and expenses of house and outside counsel) incurred by the Agent
and its Affiliates in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement or any of the other Loan
Documents, to the extent that the Agent and its Affiliates are not reimbursed
for such expenses by the Borrower, but without limiting the obligation of the
Borrower to make such reimbursement. Each Lender agrees to reimburse the Agent
and its Affiliates promptly upon demand for its ratable share of any amounts
owing to the Agent and its Affiliates by the Lenders pursuant to this Section,
provided that, if the Agent or its Affiliates are subsequently reimbursed by the
Borrower for such amounts, they shall refund to the Lenders on a pro rata basis
the amount of any excess reimbursement. If the indemnity furnished to the Agent
and its Affiliates under this Section shall become impaired as determined in the
Agent’s reasonable judgment or the Agent shall elect in its sole discretion to
have such indemnity confirmed by the Lenders (as to specific matters or
otherwise), the Agent shall give notice thereof to each Lender and, until such
additional indemnity is provided or such existing indemnity is confirmed, the
Agent may cease, or not commence, to take any action. Any amounts paid by the
Lenders hereunder to the Agent or its Affiliates shall be deemed to constitute
part of the Indebtedness hereunder.



 



Section 11.8. Knowledge of Default.  It is expressly understood and agreed that
the Agent shall be entitled to assume that no Default or Event of Default has
occurred and is continuing, unless the officers of the Agent immediately
responsible for matters concerning this Agreement shall have received a written
notice from a Lender or Borrower specifying such





CREDIT AGREEMENT - TERM LOAN (HII Technologies)

Page 51




--------------------------------------------------------------------------------




Default or Event of Default and stating that such notice is a “notice of
default”. Upon receiving such a notice, the Agent shall promptly notify each
Lender of such Default or Event of Default and provide each Lender with a copy
of such notice and shall endeavor to provide such notice to the Lenders within
three (3) Business Days (but without any liability whatsoever in the event of
its failure to do so). The Agent shall also furnish the Lenders, promptly upon
receipt, with copies of all other notices or other information required to be
provided by the Borrowers hereunder.

 

                Section 11.9. The Agent’s Authorization; Action by Lenders.
 Except as otherwise expressly provided herein, whenever the Agent is authorized
and empowered hereunder on behalf of the Lenders to give any approval or
consent, or to make any request, or to take any other action on behalf of the
Lenders (including without limitation the exercise of any right or remedy
hereunder or under the other Loan Documents), the Agent shall be required to
give such approval or consent, or to make such request or to take such other
action only when so requested in writing by the Majority Lenders or the Lenders,
as applicable hereunder. Action that may be taken by the Majority Lenders, any
other specified percentage of the Lenders or all of the Lenders, as the case may
be (as provided for hereunder) may be taken (a) pursuant to a vote of the
requisite percentages of the Lenders as required hereunder at a meeting (which
may be held by telephone conference call), provided that the Agent exercises
good faith, diligent efforts to give all of the Lenders reasonable advance
notice of the meeting, or (b) pursuant to the written consent of the requisite
percentages of the Lenders as required hereunder, provided that all of the
Lenders are given reasonable advance notice of the requests for such consent.

 

               Section 11.10.Enforcement Actions by the Agent.  Except as
otherwise expressly provided under this Agreement or in any of the other Loan
Documents and subject to the terms hereof, the Agent will take such action,
assert such rights and pursue such remedies under this Agreement and the other
Loan Documents as the Majority Lenders or all of the Lenders, as the case may be
(as provided for hereunder), shall direct; provided, however, that the Agent
shall not be required to act or omit to act if, in the reasonable judgment of
the Agent, such action or omission may expose the Agent to personal liability
for which the Agent has not been satisfactorily indemnified hereunder or is
contrary to this Agreement, any of the Loan Documents or applicable law. Except
as expressly provided above or elsewhere in this Agreement or the other Loan
Documents, no Lender (other than the Agent, acting in its capacity as agent)
shall be entitled to take any enforcement action of any kind under this
Agreement or any of the other Loan Documents.

 

Section 11.11.Collateral Matters.




(a)  The Agent is authorized on behalf of all the Lenders, without the necessity
of any notice to or further consent from the Lenders, from time to time to take
any action with respect to any Collateral or the Security Documents which may be
necessary to perfect and maintain a perfected security interest in and Liens
upon the Collateral granted pursuant to the Loan Documents.




(b)  The Lenders irrevocably authorize the Agent, in its reasonable discretion,
(i) to release or terminate any Lien granted to or held by the Agent upon any
Collateral (A) upon payment in full of all Obligations payable under this
Agreement and under any other Loan





CREDIT AGREEMENT - TERM LOAN (HII Technologies)

Page 52




--------------------------------------------------------------------------------







Document; (B) constituting property sold or to be sold or disposed of as part of
or in connection with any disposition (whether by sale, by merger or by any
other form of transaction and including the property of any Subsidiary that is
disposed of as permitted hereby) permitted in accordance with the terms of this
Agreement; (C) constituting property in which Borrower, any Guarantor or any
Subsidiary, as applicable, owned no interest at the time the Lien was granted or
at any time thereafter; or (D) if approved, authorized or ratified in writing by
the Majority Lenders, or all the Lenders, as the case may be, as provided in
Section 11.15; and (ii) if all of the equity interests held by Borrower, any
Guarantor or any Subsidiary in any Person are sold or otherwise transferred to
any transferee other than Borrower, any Guarantor or any Subsidiary as part of
or in connection with any disposition (whether by sale, by merger or by any
other form of transaction) permitted in accordance with the terms of this
Agreement, to release such Person from all of its obligations under the Loan
Documents (including, without limitation, under any Guaranty). Upon request by
the Agent at any time, the Lenders will confirm in writing the Agent’s authority
to release particular types or items of Collateral pursuant to this Section
12.11(b).

 

              Section 11.12.The Agents in their Individual Capacities.
 Heartland Bank and its Affiliates, successors and assigns shall each have the
same rights and powers hereunder as any other Lender and may exercise or refrain
from exercising the same as though such Lender were not the Agent. Heartland
Bank and its Affiliates may (without having to account therefor to any Lender)
accept deposits from, lend money to, and generally engage in any kind of
banking, trust, financial advisory or other business with Borrower, any
Guarantor or any Subsidiary as if such Lender were not acting as the Agent
hereunder, and may accept fees and other consideration therefor without having
to account for the same to the Lenders.  

 

             Section 11.13.The Agent’s Fees.  Until the Obligations have been
repaid and discharged in full and no commitment to extend any credit hereunder
is outstanding, the Borrowers shall pay to the Agent, as applicable, any agency
or other fee(s) set forth (or to be set forth from time to time) in a fee letter
on the terms set forth therein. The agency fees referred to in this Section
12.13 shall not be refundable under any circumstances.

 

            Section 11.14.Subordination Agreements.  Each Lender hereby
irrevocably appoints, designates and authorizes Agent to enter into any
Subordination Agreement pertaining to any Permitted Subordinated Debt, on its
behalf and to take such action on its behalf under the provisions of any such
agreement (subject to the last sentence of this Section 12.15).  Each Lender
further agrees to be bound by the terms and conditions of each Subordination
Agreement pertaining to any Debt which is, or which will be, subordinated to the
Obligations.  

 

           Section 11.15.No Reliance on the Agent’s Customer Identification
Program.




(a)  Each Lender acknowledges and agrees that neither such Lender, nor any of
its Affiliates, participants or assignees, may rely on the Agent to carry out
such Lender’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to The
United and Strengthening America by providing appropriate Tools Required to
Intercept and Obstruct Terrorism (“USA Patriot Act”) Act of 2001, Public Law
10756, October 26, 2001 or  Executive Order 13224 of September 23, 2001





CREDIT AGREEMENT - TERM LOAN (HII Technologies)

Page 53




--------------------------------------------------------------------------------







issued by the President of the United States (66 Fed. Reg. 49049 (2001)) or the
regulations thereunder, including the regulations contained in 31 CFR 103.121
(as hereafter amended or replaced, the “CIP Regulations”), or any other
Anti-Terrorism Law, including any programs involving any of the following items
relating to or in connection with Borrower, any Guarantor or any Subsidiary, any
of their respective Affiliates or agents, the Loan Documents or the transactions
hereunder: (i) any identify verification procedures, (ii) any record keeping,
(iii) any comparisons with government lists, (iv) any customer notices or (v)
any other procedures required under the CIP Regulations or such other laws.




(b)  Each Lender or assignee or participant of a Lender that is not organized
under the laws of the United States or a state thereof (and is not excepted from
the certification requirement contained in Section 313 of the USA Patriot Act
and the applicable regulations because it is both (i) an affiliate of a
depository institution or foreign bank that maintains a physical presence in the
United States or foreign country, and (ii) subject to supervision by a banking
authority regulating such affiliated depository institution or foreign bank)
shall deliver to the Agent the certification, or, if applicable,
recertification, certifying that such Lender is not a “shell” and certifying to
other matters as required by Section 313 of the USA Patriot Act and the
applicable regulations: (x) within 10 days after the Effective Date, and (y) at
such other times as are required under the USA Patriot Act.

 

              Section 11.16.Intercreditor Agreement.  Notwithstanding anything
herein to the contrary, the priority of the Liens granted to the Agent in the
Collateral pursuant to this Agreement and the other Loan Documents and the
exercise, after the occurrence and during the continuance of an Event of
Default, of any right or remedy by the Agent or any Lender with respect to
certain of the Collateral hereunder or under any of the Loan Documents are
subject to the provisions of the Intercreditor Agreement.




ARTICLE XII




BORROWER AGENT



 



                     Section 12.1. Designation of Agent.  Each Borrower hereby
designates Borrower Agent as the agent of that Borrower to discharge the duties
and responsibilities of Borrower Agent as provided herein.

 

                     Section 12.2. Operation of Borrowers.  Except as otherwise
provided in this Section 13.2, loans and advances hereunder shall be requested
solely by Borrower Agent, as agent for each Borrower.  Each Borrower shall be
directly indebted to the Lenders for the Obligations as if any  amount advanced
hereunder had been advanced directly by Agent to such Borrower.  Bank shall have
no responsibility to inquire to the distribution of the proceeds hereunder to
Borrower.  All agreements, covenants, conditions and provisions of this
Agreement shall be the joint and several obligation of each Borrower.

 

                      Section 12.3. Continuation of Authority of Agent.  The
authority of Borrower Agent to act on behalf of, and to bind, each Borrower
shall continue unless and until Agent actually receives written notice of the
termination of such authority.





CREDIT AGREEMENT - TERM LOAN (HII Technologies)

Page 54




--------------------------------------------------------------------------------







 

                  Section 12.4.Subrogation and Similar Rights.   Notwithstanding
any other provision of this Agreement or any other document related to this
Agreement, until payment to Agent, for the benefit of the Lenders, in full and
performance of all Obligations, each Borrower irrevocably waives all rights that
it may have at law or in equity (including, without limitation, any law
subrogating the Borrower to the rights of the Agent or the Lenders under this
Agreement) to seek contribution, indemnification, or any other form of
reimbursement from any other Borrower, or any other entity now or hereafter
primarily or secondarily liable for any of the Obligations, for any payment made
by the Borrower with respect to the Obligations in connection with this
Agreement or otherwise and all rights that it might have to benefit from, or to
participate in, any security for the Obligations as a result of any payment made
by the Borrower with respect to the Obligations in connection with this
Agreement or otherwise.  Any agreement providing for indemnification,
reimbursement or any other arrangement prohibited under this Section 13.5 shall
be null and void.  If any payment is made to a Borrower in contravention of this
Section 13.5, such Borrower shall hold such payment in trust for Agent, for the
benefit of the Lenders, and such payment shall be promptly delivered to Agent,
for the benefit of the Lenders, for application to the Obligations, whether
matured or unmatured.

 

                Section 12.5.Waivers.   Each Borrower waives any defense arising
from any defense of any other Borrower, or by reason of the cessation from any
cause whatsoever of the liability of any other Borrower.  Agent’s or Lender’s
failure at any time to require strict performance by any Borrower of any
provision of this Agreement shall not waive, alter or diminish any right of
Agent or Lenders thereafter to demand strict compliance and performance
therewith.  Nothing contained herein shall prevent Agent or Lenders from
foreclosing on the lien of any deed of trust, mortgage or other security
instrument, or exercising any rights available thereunder, and the exercise of
any such rights shall not constitute a legal or equitable discharge of any
Borrower.  Each Borrower also waives any defense arising from any act or
omission of Agent or Lenders that changes the scope of the Borrowers’ risks
hereunder.  Each Borrower hereby waives any right to assert against Agent or any
Lender any defense (legal or equitable), setoff, counterclaim, or claims that
such Borrower individually may now or hereafter have against another Borrower or
any other entity liable to Borrower with respect to the Obligations in any
manner or whatsoever until the Obligations are paid in full to Agent, for the
benefit of the Lenders.

 

              Section 12.6.Subrogation Defenses.  Each Borrower waives the
benefits, if any, of any statutory or common law rule that may permit a borrower
to assert any defenses of a surety or guarantor, or that may give a borrower the
right to require a senior creditor to marshal assets, and Borrower agrees that
it shall not assert any such defenses or rights.

 

               Section 12.7. Right to Settle, Release.   




(a)

The liability of Borrowers hereunder shall not be diminished by (i) any
agreement, understanding or representation that any of the Obligations is or was
to be guaranteed by another entity or secured by other property, or (ii) any
release or unenforceability, whether partial or total, or rights, if any, which
Borrower may now or hereafter have against any other entity, including another
Borrower, or property with respect to any of the Obligations.








CREDIT AGREEMENT - TERM LOAN (HII Technologies)

Page 55




--------------------------------------------------------------------------------







(b)

Without notice to any Borrower and without affecting the liability of any
Borrower hereunder, Borrower Agent may (i) compromise, settle, renew, extend the
time for payment, change the manner or terms of payment, discharge the
performance of, decline to enforce, or release all or any of the Obligations
with respect to a Borrower, (ii) grant other indulgences to a Borrower in
respect of the Obligations, (iii) release, surrender or exchange any deposits or
other property securing the Obligations, whether pledged by a Borrower or any
other entity, or (iv) compromise, settle renew, or extend the time for payment,
discharge the performance of, decline to enforce, or release all or any
obligations of any guarantor, endorser or other entity who is now or may
hereafter be liable with respect to any of the Obligations.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK –




SIGNATURES ON FOLLOWING PAGE]








CREDIT AGREEMENT - TERM LOAN (HII Technologies)

Page 56




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto, by their respective officers thereunto
duly authorized, have executed this Agreement effective as the Closing Date.




BORROWER:




HII TECHNOLOGIES, INC.,

a Delaware corporation




/s/ Matthew C. Flemming

By:  

Matthew C. Flemming

Chief Executive Officer




APACHE ENERGY SERVICES, LLC,

a Nevada limited liability company




/s/ Matthew C. Flemming

By:  

Matthew C. Flemming

Chief Executive Officer




AQUA HANDLING OF TEXAS, LLC,

a Texas limited liability company




/s/ Matthew C. Flemming

By:  

Matthew C. Flemming

Chief Executive Officer




HAMILTON INVESTMENT GROUP,

an Oklahoma corporation




/s/ Matthew C. Flemming

By:  

Matthew C. Flemming

Chief Executive Officer




KMHVC, INC.,

a Texas corporation




/s/ Matthew C. Flemming

By:  

Matthew C. Flemming

Chief Executive Officer




[SIGNATURE PAGE CONTINUES]





CREDIT AGREEMENT - TERM LOAN (HII Technologies)

Page 57




--------------------------------------------------------------------------------










AGENT:




HEARTLAND BANK,

an Arkansas state bank




/s/ Phil Thomas

By:  

Phil Thomas, Executive Vice President

LENDERS:




HEARTLAND BANK,

an Arkansas state bank




/s/ Phil Thomas

By:  

Phil Thomas, Executive Vice President







MCLARTY CAPITAL PARTNERS SBIC, L.P., as Agent,




By:

McLarty Capital Partners SBIC, LLC, its general partner




/s/ Christopher Smith

By:  

Christopher D. Smith, Manager







[END OF SIGNATURE PAGE]








CREDIT AGREEMENT - TERM LOAN (HII Technologies)

Page 58


